Exhibit 10.2


BUILDING LOAN AGREEMENT
between

SUNRISE MONTEREY SENIOR LIVING, LP, a Delaware limited partnership
as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

and

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND THEIR
ASSIGNEES PURSUANT TO SECTION 13.13, as Lenders

Entered into as of April 10, 2008

WFB LOAN NO. 105706

--------------------------------------------------------------------------------


TABLE OF CONTENTS

      Page    ARTICLE 1. DEFINITIONS  1    1.1  DEFINED TERMS.  1  1.2 
SCHEDULES AND EXHIBITS INCORPORATED.  8    ARTICLE 2. LOAN    8    2.1  LOAN.   
8  2.2  LOAN FEES.  8  2.3  LOAN DOCUMENTS.  8  2.4  EFFECTIVE DATE.  8  2.5 
MATURITY DATE.  8  2.6  INTEREST ON THE LOAN.  8    (a)  Interest Payments.  9 
  (b)  Default Interest.  9    (c)  Late Fee.  9    (d)  Computation of
Interest.  9    (e)  Effective Rate.  9    (f)  Selection of Fixed Rate.  10   
(g)  Fixed Rate Taxes, Regulatory Costs and Reserve Percentages.  11    (h) 
Fixed Rate Price Adjustment.  11    (i)  Purchase, Sale and Matching of Funds. 
11  2.7  PAYMENTS 11    (a)  Manner and Time of Payment.  11    (b)  Payments on
Non-Business Days.  12    (c)  Voluntary Prepayment.  12  2.8  FULL REPAYMENT
AND RECONVEYANCE.  12  2.9  LENDERS’ ACCOUNTING.  12    ARTICLE 3. DISBURSEMENT 
15    3.1  CONDITIONS PRECEDENT.  15  3.2  ACCOUNT, PLEDGE AND ASSIGNMENT, AND
DISBURSEMENT.      AUTHORIZATION.  16  3.3  BORROWER’S FUNDS ACCOUNT, PLEDGE AND
ASSIGNMENT.  16  3.4  LOAN DISBURSEMENTS.  16  3.5  FUNDS TRANSFER
DISBURSEMENTS.  16    ARTICLE 4. CONSTRUCTION  17    4.1  COMMENCEMENT AND
COMPLETION.  17  4.2  COMMENCEMENT AND COMPLETION OF OFFSITE IMPROVEMENTS.  17 
4.3  FORCE MAJEURE.  17  4.4  CONSTRUCTION AGREEMENT.  17  4.5  ARCHITECT’S
AGREEMENT.  18 


-i-

--------------------------------------------------------------------------------


4.6  PLANS AND SPECIFICATIONS.  18    (a)  Changes; Administrative Agent
Consent.  18    (b)  Changes; Submission Requirements.  18    (c)  Consent
Process.  18    (d)  Final Plans and Specifications.  18  4.7 
CONTRACTOR/CONSTRUCTION INFORMATION.  18  4.8  PROHIBITED CONTRACTS. 19  4.9 
LIENS AND STOP NOTICES.  19  4.10  CONSTRUCTION RESPONSIBILITIES.  19  4.11 
ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS.  19  4.12  DELAY.    20  4.13 
INSPECTIONS.  20  4.14  SURVEYS.  20  4.15  BONDS.    20    ARTICLE 5. INSURANCE
20    5.1  TITLE INSURANCE.  20  5.2  PROPERTY INSURANCE.  20  5.3  FLOOD HAZARD
INSURANCE.  21  5.4  LIABILITY INSURANCE.  21  5.5  GENERAL. 21    ARTICLE 6.
REPRESENTATIONS AND WARRANTIES 21    6.1  AUTHORITY/ENFORCEABILITY.  21  6.2 
BINDING OBLIGATIONS.  21  6.3  FORMATION AND ORGANIZATIONAL DOCUMENTS.  21  6.4 
NO VIOLATION.  22  6.5  COMPLIANCE WITH LAWS.  22  6.6  LITIGATION.  22  6.7 
FINANCIAL CONDITION.  22  6.8  NO MATERIAL ADVERSE CHANGE.  22  6.9  LOAN
PROCEEDS AND ADEQUACY.  22  6.10  ACCURACY.  22  6.11  TAX LIABILITY.  22  6.12 
TITLE TO ASSETS; NO LIENS.  22  6.13  MANAGEMENT AGREEMENTS.  22  6.14 
UTILITIES.  23  6.15  COMPLIANCE.  23  6.16  AMERICANS WITH DISABILITIES ACT
COMPLIANCE.  23  6.17  BUSINESS LOAN.  23    ARTICLE 7. HAZARDOUS MATERIALS 23 
  7.1  SPECIAL REPRESENTATIONS AND WARRANTIES.  23    (a)  Hazardous Materials. 
23    (b)  Hazardous Materials Laws.  23    (c)  Hazardous Materials Claims. 
23    (d)  Border Zone Property.  24  7.2  HAZARDOUS MATERIALS COVENANTS.  24   
(a)  No Hazardous Activities.  24    (b)  Compliance.  24    (c)  Notices.  24 
  (d)  Remedial Action.  24 


-ii-

--------------------------------------------------------------------------------


7.3  INSPECTION BY ADMINISTRATIVE AGENT.  25  7.4  HAZARDOUS MATERIALS
INDEMNITY.  25  7.5  LEGAL EFFECT OF SECTION.  25    ARTICLE 8. INTENTIONALLY
LEFT BLANK     ARTICLE 9. COVENANTS OF BORROWER 25    9.1  EXPENSES.  25  9.2 
ERISA COMPLIANCE.  25  9.3  LEASING.  26  9.4  APPROVAL OF LEASES.  26  9.5 
INCOME TO BE APPLIED TO DEBT SERVICE.  26  9.6  SUBDIVISION MAPS.  26  9.7 
OPINION OF LEGAL COUNSEL.  26  9.8  FURTHER ASSURANCES.  26  9.9  ASSIGNMENT. 
27  9.10  MANAGEMENT OF PROPERTY.  27  9.11  REQUIREMENTS OF LAW.  27  9.12 
SPECIAL COVENANTS; SINGLE PURPOSE ENTITY.  27  9.13  LIMITATIONS ON
DISTRIBUTIONS, ETC.  27  9.14  SECURITY DEPOSITS AND DRAWS UNDER TENANT LETTER
OF CREDIT. 27    ARTICLE 10. REPORTING COVENANTS 28    10.1  FINANCIAL
INFORMATION.  28  10.2  BOOKS AND RECORDS.  29  10.3  LEASING REPORTS.  29 
10.4  OPERATING STATEMENTS FOR PROPERTY AND IMPROVEMENTS.  29  10.5  KNOWLEDGE
OF DEFAULT; ETC.  29  10.6  LITIGATION, ARBITRATION OR GOVERNMENT
INVESTIGATION.  29  10.7  ENVIRONMENTAL NOTICES.  29  10.8  CERTIFICATE OF
BORROWER.  29    ARTICLE 11. DEFAULTS AND REMEDIES 30    11.1  DEFAULT.  30   
(a)  Monetary.  30    (b)  Performance of Obligations.  30    (c)  Construction;
Use.  30    (d)  Liens, Attachment; Condemnation.  30    (e)  Representations
and Warranties.  30    (f)  Voluntary Bankruptcy; Insolvency; Dissolution.  30 
  (g)  Involuntary Bankruptcy.  31    (h)  Partners; Guarantors.  31    (i) 
Change in Management or Control.  31    (j)  Loss of Priority.  31    (k) 
Hazardous Materials.  31    (l)  Default Under Management Agreement.  31    (m) 
Key Person or Entity. 31  11.2  ACCELERATION UPON DEFAULT; REMEDIES. 32  11.3 
DISBURSEMENTS TO THIRD PARTIES.  32 


-iii-

--------------------------------------------------------------------------------


11.4  ADMINISTRATIVE AGENT’S COMPLETION OF CONSTRUCTION.  32  11.5 
ADMINISTRATIVE AGENT’S CESSATION OF CONSTRUCTION.  32  11.6  REPAYMENT OF FUNDS
ADVANCED.  32  11.7  RIGHTS CUMULATIVE, NO WAIVER.  32    ARTICLE 12. THE
ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS 33    12.1  APPOINTMENT AND
AUTHORIZATION.  33  12.2  WELLS FARGO AS LENDER.  34  12.3  LOAN DISBURSEMENTS. 
34  12.4  DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING      LENDERS. 
35  12.5  PRO RATA TREATMENT.  36  12.6  SHARING OF PAYMENTS, ETC.  36  12.7 
COLLATERAL MATTERS; PROTECTIVE ADVANCES.  36  12.8  POST-FORECLOSURE PLANS.  37 
12.9  APPROVALS OF LENDERS.  38  12.10  NOTICE OF DEFAULTS.  38  12.11 
ADMINISTRATIVE AGENT’S RELIANCE, ETC.  38  12.12  INDEMNIFICATION OF
ADMINISTRATIVE AGENT.  39  12.13  LENDER CREDIT DECISION, ETC.  40  12.14 
SUCCESSOR ADMINISTRATIVE AGENT.  40  12.15  TITLED AGENTS. 41    ARTICLE 13.
MISCELLANEOUS PROVISIONS 41    13.1  INDEMNITY.  41  13.2  FORM OF DOCUMENTS. 
41  13.3  NO THIRD PARTIES BENEFITED.  41  13.4  NOTICES.  41  13.5 
ATTORNEY-IN-FACT.  42  13.6  ACTIONS.  42  13.7  RIGHT OF CONTEST.  42  13.8 
RELATIONSHIP OF PARTIES.  42  13.9  DELAY OUTSIDE LENDER’S CONTROL.  42  13.10 
ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT.  42  13.11  IMMEDIATELY AVAILABLE
FUNDS.  42  13.12  AMENDMENTS AND WAIVERS.  42    (a)  Generally.  43    (b) 
Unanimous Consent.  43    (c)  Amendment of Administrative Agent’s Duties, Etc. 
43  13.13  SUCCESSORS AND ASSIGNS.  44    (a)  Generally.  44    (b) 
Participations.  44    (c)  Assignments.  44    (d)  Tax Withholding.  45   
(e)  Federal Reserve Bank Assignments.  45    (f)  Information to Assignee,
Etc.  45  13.14  CAPITAL ADEQUACY.  45  13.15  SIGNS.    45  13.16  LENDER’S
AGENTS.  45  13.17  TAX SERVICE.  46  13.18  WAIVER OF RIGHT TO TRIAL BY JURY. 
46  13.19  SEVERABILITY.  46  13.20  TIME.    46 


-iv-

--------------------------------------------------------------------------------


13.21  HEADINGS.  46  13.22  GOVERNING LAW  46  13.23  USA PATRIOT ACT NOTICE,
COMPLIANCE.  46  13.24  ELECTRONIC DOCUMENT DELIVERIES.  47  13.25  INTEGRATION;
INTERPRETATION.  47  13.26  JOINT AND SEVERAL LIABILITY.  47  13.27 
COUNTERPARTS.  47 


EXHIBITS AND SCHEDULES    SCHEDULE 1.1    –  PRO RATA SHARES  SCHEDULE 6.6    – 
LITIGATION DISCLOSURE  SCHEDULE 7.1    –  ENVIRONMENTAL REPORTS      EXHIBIT A 
–  DESCRIPTION OF PROPERTY  EXHIBIT B  –  DOCUMENTS  EXHIBIT C  –  FINANCIAL
REQUIREMENT ANALYSIS  EXHIBIT D  –  DISBURSEMENT PLAN  EXHIBIT E  –  FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT  EXHIBIT F  –  FORM OF PROMISSORY NOTE 
EXHIBIT G  –  FIXED RATE NOTICE  EXHIBIT H  –  TRANSFER AUTHORIZER DESIGNATION 


-v-

--------------------------------------------------------------------------------


BUILDING LOAN AGREEMENT

THIS BUILDING LOAN AGREEMENT (“Agreement”) dated as of April 10, 2008 by and
among SUNRISE MONTEREY SENIOR LIVING, LP, a Delaware limited partnership formed
under the laws of the State of Delaware (“Borrower”), each of the financial
institutions initially a signatory hereto together with their assignees under
Section 13.13 (“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”) as contractual representative of the Lenders to the extent and in the
manner provided in Article 12 (in such capacity, the “Administrative Agent”).

RECITALS

          A.       Borrower owns certain real property described in Exhibit A
hereto (“Property”).

 B.        Borrower has begun construction on the Property certain improvements
consisting of: approximately 99 Unit Assisted Living facility (the "Facility")
together with all appurtenances, fixtures, and tenant improvements now  or
hereafter located on the Property ("Improvements"). The Improvements shall be
constructed in accordance with plans and specifications which Borrower has
heretofore delivered, or will hereafter deliver to Administrative Agent, as
amended in order to comply with the terms and conditions of this Agreement
("Plans and Specifications"). Borrower has requested from Lenders a loan for the
purpose of such construction.     

           NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as
follows:

ARTICLE 1. DEFINITIONS

     1.1          DEFINED TERMS. The following capitalized terms generally used
in this Agreement shall have the meanings defined or referenced below. Certain
other capitalized terms used only in specific sections of this Agreement are
defined in such sections.

       “ADA” – means the Americans with Disabilities Act, of July 26, 1990, Pub.
L. No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq., as amended from time
to time.

       “Accounts” – means an account in the name of the Borrower.

       “Administrative Agent” – means Wells Fargo Bank, National Association, or
any successor Administrative Agent appointed pursuant to Section 12.14.

       “Affiliate” – means, with respect to any Person, (a) in the case of any
such Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, (b) any
other Person which is directly or indirectly controlled by, controls or is under
common control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall Lender or any of
its Affiliates be an Affiliate of Borrower. For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
by contract or otherwise. The Affiliates of a Person shall include any officer
or director of such Person. In no event shall the Administrative Agent or any
Lender be deemed to be an Affiliate of the Borrower.

       “Agreement” – shall have the meaning given to such term in the preamble
hereto.

       “Alternate Rate” – is a rate of interest per annum five percent (5%) in
excess of the applicable Effective Rate in effect from time to time.

--------------------------------------------------------------------------------


       “Applicable LIBO Rate” – is the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (.01%), equal to the sum
of: (a) two percent (2.0%) plus (b) the LIBO Rate, which rate is divided by one
(1.00) minus the Reserve Percentage:

                                             Applicable LIBO Rate = 2.0%
+                             LIBO Rate                                       
                                                               
                                                      (1 - Reserve Percentage)

          “Application for Payment” – shall have the meaning given to such term
in Exhibit D attached hereto.

          “Appraisal” – means a written appraisal prepared by an independent MAI
appraiser acceptable to Administrative Agent and subject to Administrative
Agent’s customary independent appraisal requirements and prepared in compliance
with all applicable regulatory requirements, including the Financial
Institutions Recovery, Reform and Enforcement Act of 1989, as amended from time
to time.

          “Architect” – means BeeryRio Architects.

          “Architect’s Agreement” – means the agreement dated September 5, 2005
with an addendum dated May 11, 2006 by and between Borrower and Architect.

          “Assignee” – shall have the meaning given in Section 13.13(c).

          “Assignment and Assumption Agreement” – means an Assignment and
Assumption Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit E.

          “Bankruptcy Code” – means the Bankruptcy Reform Act of 1978 (11 USC §
101-1330) as now or hereafter amended or recodified.

          “Bonded Work” – shall have the meaning given to such term in Section
8.1.

          “Border Zone Property” – means any property designated as “border zone
property” under the provisions of California Health and Safety Code, Sections
25220 et seq., or any regulation adopted in accordance therewith.

          “Borrower” – shall have the meaning given in the preamble hereto.

          “Borrower’s Funds” – means all funds of Borrower deposited with
Administrative Agent, for the benefit of Lenders, pursuant to the terms and
conditions of this Agreement.

          “Borrower’s Funds Account” – means the account with Administrative
Agent into which all Borrower’s Funds deposited with Administrative Agent
pursuant to this Agreement shall be placed.

          “Business Day” - means (a) any day of the week other than Saturday,
Sunday or other day on which the offices of Administrative Agent in San
Francisco, California are authorized or required to close and (b) with reference
to the LIBO Rate, any such day that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market. Unless specifically
referenced in this Agreement as a Business Day, all references to “days” shall
be to calendar days.

          “Collateral” – means the Property, Improvements and any personal
property or other collateral with respect to which a Lien or security interest
was granted to Administrative Agent, for the benefit of Lenders, pursuant to the
Loan Documents.

          “Commitment” – means, as to each Lender, such Lender’s obligation to
make disbursements pursuant to Section 3.4 and Section 12.3, in an amount up to,
but not exceeding the amount set forth for such Lender on Schedule 1.1 attached
hereto as such Lender’s “Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement, as the same may be reduced from time to
time pursuant to the terms of this Agreement or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.13.

-2-

--------------------------------------------------------------------------------


          “Completion Date” – means fifteen (15) months from the Effective Date,
the date by which construction of the Improvements must be complete, free and
clear of all liens. Completion of the Improvements free and clear of liens shall
be deemed to have occurred upon: (a) (i) Administrative Agent’s receipt of a
written statement or certificate executed by the architect designated or shown
on the Plans and Specifications certifying, without qualification or exception,
that the Improvements are completed, and (ii) Administrative Agent’s receipt of
all required occupancy permit(s) for all of the Improvements issued by the local
government agency having jurisdiction and authority to issue same, and (iii) the
expiration of the statutory period(s) within which valid mechanic’s liens,
materialman’s liens and/or stop notices may be recorded and/or served by reason
of the construction of the Improvements, or, alternatively, Administrative
Agent’s receipt of valid, unconditional releases thereof from all persons
entitled to record said liens or serve said stop notice; or (b) Administrative
Agent’s receipt of such other evidence of lien free completion as Administrative
Agent deems satisfactory in its reasonable discretion.

          “Construction Agreement” – means the agreement to construct the
Improvements dated December 29, 2006 by and between Borrower and Contractor.

          “Contractor” – means Arbor Building Group, Inc., a California
corporation.

          “Deed of Trust” – means the Construction Deed of Trust with Absolute
Assignment of Leases and Rents, Security Agreement and Fixture Filing of even
date herewith executed by Borrower, as Trustor, to American Securities Company,
a California corporation, as Trustee, in favor of Administrative Agent, for the
benefit of Lenders, as Beneficiary, as hereafter amended, supplemented, replaced
or modified.

          “Default” – shall have the meaning given to such term in Section 11.1.

          “Defaulting Lender” – means any Lender which fails or refuses to
perform its obligations under this Agreement within the time period specified
for performance of such obligation or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Business Days after notice
from Administrative Agent.

          “Disbursement Budget” – shall have the meaning given in Exhibit D
hereto.

          “Dollars” and “$” – means the lawful money of the United States of
America.

          “Effective Date” – means the date the Deed of Trust is recorded in the
Office of the County Recorder of the county where the Property is located.

          “Effective Rate” – shall have the meaning given in Section 2.6(e).

          “Eligible Assignee” – means any Person that is: (a) an existing
Lender; (b) a commercial bank, trust company, savings and loan association,
savings bank, insurance company, investment bank or pension fund organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and having total assets in excess of $5,000,000,000; or (c) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity’s (or in the case of a bank which is a subsidiary, such
bank’s parent’s) senior unsecured long-term indebtedness must be rated BBB or
higher by S&P, Baal or higher by Moody’s Investor Service or the equivalent or
higher of either such rating by another rating agency acceptable to the
Administrative Agent.

          “ERISA” – means the Employee Retirement Income Security Act of 1974,
as in effect from time to time.

          “Federal Funds Rate” – means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as

-3-

--------------------------------------------------------------------------------


published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Administrative Agent
from three Federal Funds brokers of recognized standing selected by
Administrative Agent.

          “Fixed Rate” – is the Applicable LIBO Rate as accepted by Borrower as
an Effective Rate for a particular Fixed Rate Period and Fixed Rate Portion.

          “Fixed Rate Commencement Date” – means the date upon which the Fixed
Rate Period commences.

          “Fixed Rate Notice” – is a written notice in the form shown on Exhibit
G hereto which requests a Fixed Rate for a particular Fixed Rate Period and
Fixed Rate Portion.

          “Fixed Rate Period” – is the period or periods of (a) 1 month, 2
months, 3 months or 6 months; or (b) any other period which ends at the Maturity
Date, which periods are selected by Borrower and confirmed in a Fixed Rate
Notice; provided that no Fixed Rate Period shall extend beyond the Maturity
Date.

          “Fixed Rate Portion” – is the portion or portions of the principal
balance of the Loan which Borrower selects to have subject to a Fixed Rate, each
of which is an amount: (a) equal to the unpaid principal balance of the Loan not
subject to a Fixed Rate; and (b) is not less than FIFTY THOUSAND DOLLARS
($50,000.00) and is an even multiple of FIFTY THOUSAND DOLLARS ($50,000.00). In
the event Borrower is subject to a principal amortization schedule under the
terms and conditions of the Loan Documents, the Fixed Rate Portion(s) from time
to time in effect shall in no event exceed, in the aggregate, the maximum
outstanding principal balance which will be permissible on the last day of the
Fixed Rate Period selected.

          “Fixed Rate Price Adjustment” – shall have the meaning set forth in
Section 2.6(h).

          “Fixed Rate Taxes” – are, collectively, all withholdings, interest
equalization taxes, stamp taxes or other taxes (except income and franchise
taxes) imposed by any domestic or foreign Governmental Authority and related in
any manner to a Fixed Rate.

          “Funding Date” – shall have the meaning given to such term in Exhibit
D attached hereto.

          “Governmental Authority” – means any nation or government, any
federal, state, local, municipal or other political subdivision thereof or any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

          “Gross Operating Income” – shall mean the sum of any and all amounts,
payments, fees, rentals, additional rentals, expense reimbursements (including,
without limitation, all reimbursements by tenants, lessees, licensees and other
users of the Property and Improvements) discounts or credits to Borrower,
income, interest and other monies directly or indirectly received by or on
behalf of or credited to Borrower from any person with respect to Borrower’s
ownership, use, development, operation, leasing, franchising, marketing or
licensing of the Property and Improvements, including, without limitation, from
parking operations. Gross Operating Income shall be computed on a cash basis and
shall include for each quarterly statement all amounts actually received in such
quarter whether or not such amounts are attributable to a charge arising in such
quarter.

          “Guarantor” – means Sunrise Senior Living, Inc., a Virginia
Corporation, and any other person or entity who, or which, in any manner, is or
becomes obligated to Lenders under any guaranty now or hereafter executed in
connection with respect to the Loan (collectively or severally as the context
thereof may suggest or require).

          "Hazardous Materials" – shall have the meaning given to such term in
Section 7.1(a).

          "Hazardous Materials Claims" – shall have the meaning given to such
term in Section 7.1(c).

          -4-

--------------------------------------------------------------------------------



          "Hazardous Materials Laws" – shall have the meaning given to such term
in Section 7.1(b).

          "Improvements" – shall have the meaning given to such term in Recital
B.

          “Indemnitor” – means Sunrise Senior Living Investments, Inc., a
Virginia corporation, and any other person or entity who or which, in any
manner, is or becomes obligated to Lenders under any Hazardous Materials
Indemnity Agreement now or hereafter executed in connection with respect to the
Loan (collectively or severally as the context thereof may suggest or require).

          “Independent Inspecting Architect” – The architect, engineer, agent,
consultant or other inspector selected and retained by Administrative Agent, at
Borrower’s expense, to inspect the work on behalf of the Administrative Agent
and the Lenders.

          “Interest Reserve” – means any interest reserved maintained in
accordance with the Financial Requirements Analysis set forth in Exhibit C
hereto.

           “Lender” – means each financial institution from time to time party
hereto as a “Lender”, together with its respective successors and permitted
assigns. With respect to matters requiring the consent or approval of all
Lenders at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and, for voting purposes only, “all Lenders” shall be
deemed to mean “all Lenders other than Defaulting Lenders”.

        “LIBO Rate” – is the rate of interest, rounded upward to the nearest
whole multiple of one-one hundredth of one percent (.01%), quoted by
Administrative Agent from time to time as the London Inter-Bank Offered Rate for
deposits in U.S. Dollars at approximately 9:00 a.m. California time, two (2)
Business Days prior to a Fixed Rate Commencement Date or a Price Adjustment
Date, as appropriate, for purposes of calculating effective rates of interest
for loans or obligations making reference thereto for an amount approximately
equal to a Fixed Rate Portion and for a period of time approximately equal to a
Fixed Rate Period or the time remaining in a Fixed Rate Period after a Price
Adjustment Date, as appropriate.

        “Lien” – means any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights-of-way, zoning restrictions and the like),
lien (statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including without
limitation any conditional sale or other title retention agreement, the interest
of a lessor under a capital lease, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect (other than a financing statement
filed by a “true” lessor pursuant to Section 9408 (or a successor section) of
the Uniform Commercial Code) naming the owner of the asset to which such Lien
relates as debtor, under the Uniform Commercial Code or other comparable law of
any jurisdiction.

        “Loan” – means the principal sum that Lenders agree to lend and Borrower
agrees to borrow pursuant to the terms and conditions of this Agreement, which
sum is equal to THIRTY-SEVEN MILLION EIGHT HUNDRED TWENTY-ONE THOUSAND AND
NO/100THS DOLLARS ($37,821,000.00).

       “Loan Documents” – means those documents, as hereafter amended,
supplemented, replaced or modified, properly executed and in recordable form, if
necessary, listed in Exhibit B as Loan Documents.

         “Loan Party” – means Borrower, Guarantor, and any other person or
entity obligated under the Loan Documents or Other Related Documents.

         “Maturity Date” – means April 1, 2011.

       “Management Agreement” – means that certain Pre-Opening Services and
Management Agreement between Borrower and Sunrise Senior Living Management Inc.,
a Virginia corporation.

     -5-

--------------------------------------------------------------------------------


        “Non-Pro Rata Advance” – shall mean a Protective Advance or a
disbursement under the Loan with respect to which fewer than all Lenders have
funded their respective Pro Rata Shares in breach of their obligations under
this Agreement.

          “Note” or “Notes” – means each Promissory Note Secured by Deed of
Trust, collectively in the original principal amount of the Loan, executed by
Borrower and payable to the order of a Lender, together with such other
replacement notes as may be issued from time to time pursuant to Section 13.13,
as hereafter amended, supplemented, replaced or modified.

          “Obligee” – shall have the meaning given to such term in Section 8.1.

          “Operating Statement” – shall have the meaning given to such term in
Section 10.5.

          “Other Related Documents” – means those documents, as hereafter
amended, supplemented, replaced or modified from time to time, properly executed
and in recordable form, if necessary, listed in Exhibit B as Other Related
Documents.

          “Participant” – shall have the meaning given to such term in Section
13.13.

          “Permit” – means any permit, approval, authorization, license,
variance or permission required from a Governmental Authority under an
applicable Requirement of Law.

          “Permitted Liens” – means:

          (a)          Liens (other than environmental Liens and any Lien
imposed under ERISA) for taxes, assessments or charges of any Governmental
Authority for claims not yet due;

          (b)          any laws, ordinances or regulations affecting the
Property;

          (c)          Liens imposed by laws, such as mechanics’ liens and other
similar liens, arising in the ordinary course of business which secure payment
of obligations not more than thirty (30) days past due;

          (d)          All matters shown on the Title Policy as exceptions to
Lender’s coverage thereunder; and

          (e)          Liens in favor of Administrative Agent, for the benefit
of Lenders, under the Deed of Trust.

          “Permitted Operating Expenses” – shall mean the following expenses to
the extent that such expenses are reasonable in amount and customary for
properties of this type: (i) taxes and assessments imposed upon the Property and
Improvements to the extent that such taxes and assessments are required to be
paid by Borrower and are actually paid or reserved for by Borrower; (ii) bond
assessments; (iii) insurance premiums for casualty insurance (including, without
limitation, earthquake and terrorism coverage) and liability insurance carried
in connection with the Property and Improvements, provided, however, if any,
insurance is maintained as part of a blanket policy covering the Property and
Improvements and other properties, the insurance premium included in this
subparagraph shall be the premium fairly allocable to the Property and
Improvements; and (iv) operating expenses incurred by Borrower for the
management, operation, cleaning, leasing, maintenance and repair of the Property
and Improvements. Permitted Operating Expenses shall not include any interest or
principal payments on the Loan or any allowance for depreciation.

          “Person” – means any natural person, corporation, limited partnership,
general partnership, joint stock company, limited liability company, limited
liability partnership, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a
legal entity, or any other nongovernmental entity, or any Governmental
Authority.

          “Plans and Specifications” – shall have the meaning given to such term
in Recital B.

-6-

--------------------------------------------------------------------------------



          “Potential Default” – means an event, circumstance or condition which,
with the giving of notice or the lapse of time, or both, would constitute a
Default.





          “Price Adjustment Date” – shall have the meaning set forth in Section
2.6(h).

          “Prime Rate” – means a base rate of interest which Administrative
Agent establishes from time to time and which serves as the basis upon which the
effective rates of interest are calculated for those loans making reference
thereto. Any change in an effective rate due to a change in the Prime Rate shall
become effective on the day each such change is announced by Administrative
Agent at its principal office in San Francisco, California.

          “Property” – shall have the meaning given to such term in Recital A.

          “Pro Rata Share” – means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Pro Rata Share” of each Lender shall be the Pro Rata Share of such
Lender in effect immediately prior to such termination or reduction.

          “Protective Advance” – shall mean any advances made by Administrative
Agent in accordance with the provisions of Section 12.7(e) to protect the
Collateral securing the Loan.

          “Regulatory Costs” – are, collectively, future, supplemental,
emergency or other changes in Reserve Percentages, assessment rates imposed by
the Federal Deposit Insurance Corporation, or similar requirements or costs
imposed by any domestic or foreign Governmental Authority and related in any
manner to a Fixed Rate.

          “Requirements of Law” – means, as to any entity, the charter and
by-laws, partnership agreement or other organizational or governing documents of
such entity, and any law, rule or regulation, Permit, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such entity or any of its property or to which such entity or
any of its property is subject, including without limitation, applicable
securities laws and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or Permit or occupational safety or health
law, rule or regulation.

          “Requisite Lenders” – means, as of any date, Lenders (which must
include the Lender then acting as Administrative Agent) having at least 66-2/3%
of the aggregate amount of the Commitments, or, if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66-2/3% of the principal
amount outstanding under the Loan, provided that (a) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Pro Rata Shares of the Loan of Lenders shall be
redetermined, for voting purposes only, to exclude the Pro Rata Shares of the
Loan of such Defaulting Lenders, and (b) at all times when two or more Lenders
are party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders.

          “Reserve Percentage” – is at any time the percentage announced by
Administrative Agent as the reserve percentage under Regulation D for loans and
obligations making reference to an Applicable LIBO Rate for a Fixed Rate Period
or time remaining in a Fixed Rate Period on a Price Adjustment Date, as
appropriate. The Reserve Percentage shall be based on Regulation D or other
regulations from time to time in effect concerning reserves for Eurocurrency
Liabilities as defined in Regulation D from related institutions as though
Administrative Agent were in a net borrowing position, as promulgated by the
Board of Governors of the Federal Reserve System, or its successor.

          “Secured Swap Obligations” – means all liabilities of Borrower under
any Swap Agreement; provided that any such liabilities under any Swap Agreement
with an Affiliate of a Lender shall not constitute “Swap Obligations” hereunder
unless and until such liabilities are certified as such in writing to
Administrative Agent by Borrower and such Affiliate of a Lender.

 -7-

--------------------------------------------------------------------------------



          “Security Deposit Account” – shall have the meaning given to such term
in Section 9.14(a).





          “Subdivision Map” – shall have the meaning given to such term in
Section 9.6.





          “Surety” – shall have the meaning given to such term in Section 8.1.

          “Swap Agreement” – means any rate swap, forward rate, cap, floor,
collar, exchange, hedge or similar transaction (including, but not limited to,
any transaction subject to the terms of any form of master agreement published
by the International Swaps and Derivatives Association, Inc., and any related
confirmations) entered into between Borrower and any Lender or any Affiliate of
any Lender, providing protection against fluctuations in interest rates with
respect to the Loan.

          “Title Policy” – means the [LP-10][LP-3] ALTA Lender’s Policy of Title
Insurance as issued by First American Title Insurance Company.

          “Variable Rate” – on any day means a floating rate of interest per
annum two percent (2.0%) in excess of the higher of (a) the Prime Rate then in
effect or (b) the Federal Funds Rate then in effect as announced by the Federal
Reserve Bank of New York plus one-half percent (0.5%).

          “Wells Fargo” – shall have the meaning given to such term in the
preamble hereto.

          1.2          SCHEDULES AND EXHIBITS INCORPORATED. Schedules 1.1, 6.6
and 7.1, and Exhibits A, B, C, D, E, F and G, all attached hereto, are hereby
incorporated into this Agreement.

ARTICLE 2. LOAN

          2.1          LOAN. By and subject to the terms of this Agreement,
Lenders agree to lend to Borrower, and Borrower agrees to borrow from Lenders,
the principal sum of THIRTY-SEVEN MILLION EIGHT HUNDRED TWENTY-ONE THOUSAND AND
NO/100THS DOLLARS ($37,821,000.00), said sum to be evidenced by the Notes. The
Notes shall be secured, in part, by the Deed of Trust encumbering certain real
property and improvements as legally defined therein. Amounts disbursed to or on
behalf of Borrower pursuant to the Notes shall be used to finance the
acquisition and construction of the Property and Improvements and for such other
purposes and uses as may be permitted under this Agreement and the other Loan
Documents.

          2.2          LOAN FEES. Borrower shall pay to Administrative Agent, at
Loan closing, a loan fee pursuant to a separate letter Agreement between
Borrower and Administrative Agent. Additionally, Borrower shall pay to
Administrative Agent for Administrative Agent’s sole benefit certain other fees,
each in the amount and at the times as set forth in a separate letter agreement
to be entered into between Borrower and Administrative Agent.

          2.3          LOAN DOCUMENTS. Borrower shall execute and deliver to
Administrative Agent (or cause to be executed and delivered) concurrently with
this Agreement each of the documents, properly executed and in recordable form,
as applicable, described in Exhibit B as Loan Documents, together with those
documents described in Exhibit B as Other Related Documents.

          2.4          EFFECTIVE DATE. The date of the Loan Documents is for
reference purposes only. The Effective Date of delivery and transfer to
Administrative Agent of the security under the Loan Documents and of Borrower’s
and Lenders’ obligations under the Loan Documents shall be the date the Deed of
Trust is recorded in the Office of the County Recorder of the county where the
Property is located.

          2.5          MATURITY DATE. All sums due and owing under this
Agreement and the other Loan Documents shall be repaid in full on or before the
Maturity Date. All payments due to Administrative Agent and Lenders under this
Agreement, whether at the Maturity Date or otherwise, shall be paid in Dollars
in immediately available funds.

          2.6          INTEREST ON THE LOAN.

-8-

--------------------------------------------------------------------------------



          (a) Interest Payments. Interest accrued on the outstanding principal
balance of the Loan shall be due and payable, in the manner provided in Section
2.7, on the first day of each month commencing with the first month after the
Effective Date.

          (b) Default Interest. Notwithstanding the rates of interest specified
in Sections 2.6(e) below and the payment dates specified in Section 2.6(a), at
Requisite Lenders discretion at any time following the occurrence and during the
continuance of any Default, the principal balance of the Loan then outstanding
and, to the extent permitted by applicable law, any interest payments on the
Loan not paid when due, shall bear interest payable upon demand at the Alternate
Rate. All other amounts due Administrative Agent or Lenders (whether directly or
for reimbursement) under this Agreement or any of the other Loan Documents if
not paid when due, or if no time period is expressed, if not paid within ten
(10) days after demand, shall likewise, at the option of Requisite Lenders, bear
interest from and after demand at the Alternate Rate.

          (c) Late Fee. Borrower acknowledges that late payment to
Administrative Agent will cause Administrative Agent and Lenders to incur costs
not contemplated by this Agreement. Such costs include, without limitation,
processing and accounting charges. Therefore, if Borrower fails timely to pay
any sum due and payable hereunder through the Maturity Date (other than payment
of the entire outstanding balance of the Loan on the Maturity Date), unless
waived by Administrative Agent, a late charge of four cents ($.04) for each
dollar of any such principal payment, interest or other charge due hereon and
which is not paid within fifteen (15) days after such payment is due, shall be
charged by Administrative Agent (for the benefit of Lenders) and paid by
Borrower for the purpose of defraying the expense incident to handling such
delinquent payment. Borrower and Administrative Agent agree that this late
charge represents a reasonable sum considering all of the circumstances existing
on the date hereof and represents a fair and reasonable estimate of the costs
that Administrative Agent and Lenders will incur by reason of late payment.
Borrower and Administrative Agent further agree that proof of actual damages
would be costly and inconvenient. Acceptance of any late charge shall not
constitute a waiver of the default with respect to the overdue installment, and
shall not prevent Administrative Agent from exercising any of the other rights
available hereunder or any other Loan Document. Such late charge shall be paid
without prejudice to any other rights of Administrative Agent.

          (d) Computation of Interest. Interest shall be computed on the basis
of the actual number of days elapsed in the period during which interest or fees
accrue and a year of three hundred sixty (360) days on the principal balance of
the Loan outstanding from time to time. In computing interest on the Loan, the
date of the making of a disbursement under the Loan shall be included and the
date of payment shall be excluded. Notwithstanding any provision in this Section
2.6, interest in respect of the Loan shall not exceed the maximum rate permitted
by applicable law.

          (e) Effective Rate. The “Effective Rate” upon which interest shall be
calculated for the Loan shall, from and after the Effective Date of this
Agreement, be one or more of the following:

(i) Provided no Default exists under this Agreement:

      (A) for those portions of the principal balance of the Notes which are not
Fixed Rate Portions, the Effective Rate shall be the Variable Rate.

     (B) for those portions of the principal balance of the Notes which are
Fixed Rate Portions, the Effective Rate for the Fixed Rate Period thereof shall
be the Fixed Rate selected by Borrower and set in accordance with the provisions
hereof; provided, however, if any of the transactions necessary for the
calculation of interest at any Fixed Rate requested or selected by Borrower
should be or become prohibited or unavailable to Administrative Agent, or, if in
Administrative Agent’s good faith judgment, it is not possible or practical for
Administrative Agent to set a Fixed Rate for a Fixed Rate Portion and Fixed Rate
Period as requested or selected by Borrower, the Effective Rate for such Fixed
Rate Portion shall remain at or revert to the Variable Rate.

-9-

--------------------------------------------------------------------------------

 

(ii) During such time as a Default exists under this Agreement; or from and
after the date on which all sums owing under the Notes become due and payable by
acceleration or otherwise; or from and after the date on which the Collateral or
any portion thereof or interest therein, is sold, transferred, mortgaged,
assigned, or encumbered, whether voluntarily or involuntarily, or by operation
of law or otherwise, without Administrative Agent’s prior written consent
(whether or not the sums owing under the Notes become due and payable by
acceleration); or from and after the Maturity Date, then at the option of
Requisite Lenders in each case, the interest rate applicable to the then
outstanding principal balance of the Loan shall be the Alternate Rate.

          (f) Selection of Fixed Rate. Provided no Default or Potential Default
exists under this Agreement, Borrower, at its option and upon satisfaction of
the conditions set forth herein, may request a Fixed Rate as the Effective Rate
for calculating interest on the portion of the unpaid principal balance and for
the period selected in accordance with and subject to the following procedures
and conditions.

(i) Borrower shall deliver to the Disbursement and Operations Center of
Administrative Agent, 733 Marquette Avenue, 10th floor, Minneapolis, MN
55402-52315, with a copy to: Administrative Agent, Wells Fargo  Bank, N.A.,
Attention: Donise White, or such other addresses as Administrative Agent shall
designate, an original or facsimile Fixed Rate Notice no later than 9:00 A.M.
(California time), and not less than three (3) nor more than five (5) Business
Days prior to the proposed Fixed Rate Period for each Fixed Rate Portion. Any
Fixed Rate Notice pursuant to this subsection (i) is irrevocable.

Administrative Agent is authorized to rely upon the telephonic request and
acceptance of James S. Pope and Richard J. Nadeau as Borrower’s duly authorized
agents, or such additional authorized agents as Borrower shall designate in
writing to Administrative Agent. Borrower’s telephonic notices, requests and
acceptances shall be directed to such officers of Administrative Agent as
Administrative Agent may from time to time designate.

(ii) Borrower may elect (A) to convert Variable Rate advances to a Fixed Rate
Portion, or (B) to convert a matured Fixed Rate Portion into a new Fixed Rate
Portion; provided, however, that the aggregate amount of the advance being
converted into or continued as a Fixed Rate Portion shall comply with the
definition thereof as to Dollar amount. The conversion of a matured Fixed Rate
Portion back to a Variable Rate or to a new Fixed Rate Portion shall occur on
the last Business Day of the Fixed Rate Period relating to such Fixed Rate
Portion. Each Fixed Rate Notice shall specify (A) the amount of the Fixed Rate
Portion, (B) the Fixed Rate Period, and (C) the Fixed Rate Commencement Date.

(iii) Upon receipt of a Fixed Rate Notice in the proper form requesting a Fixed
Rate Portion advance under subsections (i) and (ii) above, Administrative Agent
shall determine the Fixed Rate applicable to the Fixed Rate Period for such
Fixed Rate Portion two (2) Business Days prior to the beginning of such Fixed
Rate Period. Each determination by Administrative Agent of the Fixed Rate shall
be conclusive and binding upon the parties hereto in the absence of manifest
error. Administrative Agent shall deliver to Borrower and each Lender (by
facsimile) an acknowledgment of receipt and confirmation of the Fixed Rate
Notice; provided, however, that failure to provide such acknowledgment of
receipt and confirmation of the Fixed Rate Notice to Borrower or any Lender
shall not affect the validity of such rate.

-10-

--------------------------------------------------------------------------------

 

(iv) If Borrower does not make a timely election to convert all or a portion of
a matured Fixed Rate Portion into a new Fixed Rate Portion in accordance with
this Section 2.6(f) above, such Fixed Rate Portion shall be automatically
converted back to a Variable Rate upon the expiration of the Fixed Rate Period
applicable to such Fixed Rate Portion / or automatic rollover language, as
applicable.

          (g) Fixed Rate Taxes, Regulatory Costs and Reserve Percentages. Upon
Administrative Agent’s demand, Borrower shall pay to Administrative Agent for
the account of each Lender, in addition to all other amounts which may be, or
become, due and payable under this Agreement and the other Loan Documents, any
and all Fixed Rate Taxes and Regulatory Costs, to the extent they are not
internalized by calculation of a Fixed Rate. Further, at Administrative Agent’s
option, the Fixed Rate shall be automatically adjusted by adjusting the Reserve
Percentage, as determined by Administrative Agent in its prudent banking
judgment, from the date of imposition (or subsequent date selected by
Administrative Agent) of any such Regulatory Costs. Administrative Agent shall
give Borrower notice of any Fixed Rate Taxes and Regulatory Costs as soon as
practicable after their occurrence, but Borrower shall be liable for any Fixed
Rate Taxes and Regulatory Costs regardless of whether or when notice is so
given.

          (h) Fixed Rate Price Adjustment. Borrower acknowledges that prepayment
or acceleration of a Fixed Rate Portion during a Fixed Rate Period shall result
in Lenders’ incurring additional costs, expenses and/or liabilities and that it
is extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a Fixed Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise (“Price Adjustment Date”), Borrower will pay
Administrative Agent, for the account of each Lender (in addition to all other
sums then owing to Lenders) an amount (“Fixed Rate Price Adjustment”) equal to
the then present value of (i) the amount of interest that would have accrued on
the Fixed Rate Portion for the remainder of the Fixed Rate Period at the Fixed
Rate set on the Fixed Rate Commencement Date, less (ii) the amount of interest
that would accrue on the same Fixed Rate Portion for the same period if the
Fixed Rate were set on the Price Adjustment Date at the Applicable LIBO Rate in
effect on the Price Adjustment Date. The present value shall be calculated by
the Administrative Agent, for the benefit of the Lenders, using as a discount
rate the LIBO Rate quoted on the Price Adjustment Date.

          By initialing this provision where indicated below, Borrower confirms
that Lenders’ agreement to make the Loan at the interest rates and on the other
terms set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrower, for this agreement.

                           Borrower Initials.
/s/                                  

                    (i) Purchase, Sale and Matching of Funds. Borrower
understands, agrees and acknowledges the following: (a) Lenders have no
obligation to purchase, sell and/or match funds in connection with the use of a
LIBO Rate as a basis for calculating a Fixed Rate or Fixed Rate Price
Adjustment; (b) a LIBO Rate is used merely as a reference in determining a Fixed
Rate and Fixed Rate Price Adjustment; and (c) Borrower has accepted a LIBO Rate
as a reasonable and fair basis for calculating a Fixed Rate and a Fixed Rate
Price Adjustment. Borrower further agrees to pay the Fixed Rate Price
Adjustment, Fixed Rate Taxes and Regulatory Costs, if any, whether or not any
Lender elects to purchase, sell and/or match funds.

          2.7          PAYMENTS.

                    (a) Manner and Time of Payment. All payments of principal,
interest and fees hereunder payable to Administrative Agent or the Lenders shall
be made without condition or reservation of right and free of set-off or
counterclaim, in Dollars and by wire transfer (pursuant to Administrative
Agent’s written wire transfer instructions) of immediately available funds, to
Administrative Agent, for the account of each Lender as applicable, not later
than 11:00 A.M. (San Francisco time) on the date due; and funds received by
Administrative Agent after that time and date shall be deemed to have been paid
on the next succeeding Business Day.                   

-11-

--------------------------------------------------------------------------------



                    (b) Payments on Non-Business Days. Whenever any payment to
be made by Borrower hereunder shall be stated to be due on a day which is not a
Business Day, payments shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder and of any fees due under this Agreement, as the case may be.





                    (c) Voluntary Prepayment. Borrower may, upon not less than
five (5) Business Days’ prior written notice to Administrative Agent not later
than 11:00 A.M. (San Francisco time) on the date given, at any time and from
time to time, prepay all or any portion of the Loan without penalty, except as
otherwise expressly set forth in this Section 2.7(c). Any notice of prepayment
given to Administrative Agent under this Section 2.7(c) shall specify the date
of prepayment and the principal amount of the prepayment. In the event of a
prepayment of any Fixed Rate Portion, Borrower shall concurrently pay any Fixed
Rate Price Adjustment payable in respect thereof. Any principal balance
reduction shall reduce Lenders’ Commitment by a like amount, and any such
amounts repaid by Borrower may not be reborrowed.

          2.8          FULL REPAYMENT AND RECONVEYANCE. Borrower may prepay the
Loan in whole or in part at any time, and from time to time upon five (5) days
written notice to Administrative Agent, subject to any breakage fee incurred by
Administrative Agent. Upon receipt of all sums owing and outstanding under the
Loan Documents, Administrative Agent shall issue a full reconveyance of the
Property and Improvements from the lien of the Deed of Trust; provided, however,
that all of the following conditions shall be satisfied at the time of, and with
respect to, such reconveyance: (a) Administrative Agent, for the benefit of
Lenders, shall have received all escrow, closing and recording costs, the costs
of preparing and delivering such reconveyance and any sums then due and payable
under the Loan Documents; and (b) Administrative Agent shall have received a
written release satisfactory to Administrative Agent of any Set Aside Letter,
letter of credit or other form of undertaking which Administrative Agent or any
Lender has issued to any surety, Governmental Authority or any other party in
connection with the Loan and/or the Property and Improvements. Lenders’
obligations to make further disbursements under the Loan shall terminate as to
any portion of the Loan undisbursed as of the date of issuance of such full
release or reconveyance, and any commitment of Lenders to lend any undisbursed
portion of the Loan shall be canceled.

          2.9          LENDERS’ ACCOUNTING. Administrative Agent shall maintain
a loan account (the “Loan Account”) on its books in which shall be recorded (a)
the names and addresses and the Pro Rata Shares of the commitment of each of the
Lenders, and principal amount of the Loan owing to each Lender from time to
time, and (b) all repayments of principal and payments of accrued interest, as
well as payments of fees required to be paid pursuant to this Agreement. All
entries in the Loan Account shall be made in accordance with Administrative
Agent’s customary accounting practices as in effect from time to time. Monthly
or at such other interval as is customary with Administrative Agent’s practice,
Administrative Agent will render a statement of the Loan Account to Borrower and
will deliver a copy thereof to each Lender. Each such statement shall be deemed
final, binding and conclusive upon Borrower in all respects as to all matters
reflected therein (absent manifest error).

             2.10          SECURTED SWAP OBLIGATIONS. Lenders agree that the
Deed of Trust shall secure the payment of the Loan and the payment of Borrower’s
obligations under any Secured Swap Obligations on a pari passu basis.

          2.11          FIRST OPTION TO EXTEND.

          (a) Conditions. Borrower shall have the option to extend the term of
the Loan from the Maturity Date (for purposes of this Section, “Original
Maturity Date”), to April 1, 2012 (the “First Extended Maturity Date”), upon
satisfaction of each of the following conditions precedent:

(i) Borrower shall provide Administrative Agent with written notice of
Borrower’s request to exercise the First Option to Extend not more than ninety
(90) days but not less than thirty (30) days prior to the Original Maturity
Date; and

-12-

--------------------------------------------------------------------------------


(ii) As of the date of Borrower’s delivery of notice of request to exercise the
First Option to Extend, and as of the Original Maturity Date, no Default shall
have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;
and

(iii) Borrower shall execute or cause the execution of all documents reasonably
required by Administrative Agent to exercise the First Option to Extend
(including, without limitation, an amendment to the Deed of Trust) and shall
deliver to Administrative Agent, at Borrower’s sole cost and expense, such title
insurance endorsements reasonably required by Administrative Agent; and

(iv) Intentionally Deleted.

(v) There shall have occurred no material adverse change, as determined by
Administrative Agent in its sole discretion, in the financial condition of
Borrower, any Guarantor, or any indemnitor from that which existed as of the
later of: (A) the Effective Date; or (B) the date upon which the financial
condition of such party was first represented to Administrative Agent; and

(vi) On or before the Original Maturity Date, Borrower shall pay to
Administrative Agent for the ratable benefit of Lenders an extension fee in the
amount of TEN THOUSAND AND NO/100THS DOLLARS ($10,000.00); and

(vii) The Improvements shall be 100% complete and Administrative Agent shall
have received an endorsement to the Title Policy (forms 110.5 or other form
designated by Administrative Agent) in form and content satisfactory to
Administrative Agent; and

(viii) As of the date of Borrower’s delivery of notice of request to exercise
the First Option to Extend, the Property shall have achieved a Constant Carried
Ratio of 9.75%. “Constant Carried” means Net Operating Income for the six (6)
full calendar months immediately preceding the applicable test date, multiplied
by two (2), divided by the outstanding principal amount of the Loan. “Net
Operating Income” means the Borrower’s Net Operating Income for such period as
reported on Borrower’s prepared profit and loss statement, which shall be
prepared consistent with GAAP standards. Notwithstanding that the management fee
to be paid under the Management Agreement is equal to seven percent (7%) of
Gross Revenues (as defined in the Management Agreement), for purposes of this
definition, Net Operating Income shall be calculated using a management fee
equal to five percent (5%) of such Gross Revenues; provided, however, that (1)
Borrower shall not pay a management fee in excess of 5% unless Borrower is in
compliance with Section 9.16 of the Loan Agreement, and (ii) the Management
Agreement shall include a subordination by the manager of any fee in excess of
5% on a basis consistent with the foregoing limitation; and

(ix) As of the Maturity Date, all representations and warranties herein and in
all other Loan Documents relating to the Guarantors, are and remain true and
correct; which representations and warranties shall survive execution of any
documents required in paragraph 2.11(a)(iii), herein.

-13-

--------------------------------------------------------------------------------



         (b) Changes in Loan Terms. All terms and conditions of the Loan
Documents shall continue to apply to the first extended term except to the
extent changed as indicated below (such changes to be effective on and after the
Original Maturity Date, if the extension becomes effective as provided herein):





(i) Extension Payments. In addition to all payments of interest due and payable
pursuant to Section 2.7, installments of principal shall also be due and payable
from and after the Original Maturity Date. Such installments of principal shall
be due and payable on the same date that payments of interest are due hereunder
and shall be calculated based upon an assumed thirty (30)-year amortization of
then outstanding principal balance accruing interest at a fixed rate equal to
eight percent (8%) per annum. The first principal and interest installment shall
be due and payable on the first day of the calendar month immediately following
the month in which the Original Maturity Date occurs, and an installment payment
shall be due and payable on the first day of each and every succeeding month
thereafter until the First Extended Maturity Date, at which time all amounts due
under the Loan Documents shall be paid in full;

(ii) Constant Carried Ratio. Borrower shall maintain a Constant Carried Ratio
(as defined above) of ten percent (10%) from and after the Original Maturity
Date; and such Constant Carried Ratio shall be tested every six (6) months
during said time period.

Except as modified by this First Option to Extend, the terms and conditions of
this Agreement and the other Loan Documents as modified and approved by
Administrative Agent shall remain unmodified and in full force and effect.

          2.12          SECOND OPTION TO EXTEND.

             (a) Conditions. If Borrower shall have exercised the First Option
to Extend and the Original Maturity Date of the Note shall have been extended in
accordance with the terms and provisions of this Agreement, Borrower shall have
the option to further extend the term of the Loan to the April 1, 2013 (the
“Second Extended Maturity Date”), upon satisfaction of each of the following
conditions precedent:

(i) Borrower shall provide Administrative Agent with written notice of
Borrower’s request to exercise the Second Option to Extend not more than ninety
(90) days but not less than thirty (30) days prior to the First Extended
Maturity Date; and

(ii) As of the date of Borrower’s delivery of notice of request to exercise the
Second Option to Extend, and as of the First Extended Maturity Date, no Default
shall have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;
and

(iii) Borrower shall execute or cause the execution of all documents reasonably
required by Administrative Agent to exercise the Second Option to Extend
(including, without limitation, an amendment to the Deed of Trust) and shall
deliver to Administrative Agent, at Borrower’s sole cost and expense, such title
insurance endorsements reasonably required by Administrative Agent; and

(iv) Intentionally Deleted.

-14-

--------------------------------------------------------------------------------



(v) There shall have occurred no material adverse change, as determined by
Administrative Agent in its sole discretion, in the financial condition of
Borrower, any Guarantor, or any indemnitor from that which existed as of the
later of: (A) the Effective Date; or (B) the date upon which the financial
condition of such party was first represented to Administrative Agent; and





(vi) On or before the First Extended Maturity Date, Borrower shall pay to
Administrative Agent for the ratable benefit of Lenders an extension fee in the
amount of TEN THOUSAND AND NO/100THS DOLLARS ($10,000.00); and





(vii) The Improvements shall be 100% complete and Administrative Agent shall
have received an endorsement to the Title Policy (forms 110.5 or other form
designated by Administrative Agent) in form and content satisfactory to
Administrative Agent; and

(viii) Borrower shall have maintained a Constant Carried Ratio as defined above,
(tested every six months), equal to no less than ten percent (10%) during the
first option to extend period; and

(ix) As of the First Extended Maturity Date, all representations and warranties
herein and in all other Loan Documents relating to the Guarantors, are and
remain true and correct; which representations and warranties shall survive
execution of any documents required in paragraph 2.12(a)(iii), herein.

          (b) Change in Loan Terms. The terms and conditions of this Agreement,
as modified by the First Option to Extend (including the Extension Payments,
which shall continue until the Second Extended Maturity Date), and the other
Loan Documents as modified and approved by Administrative Agent shall remain
unmodified and in full force and effect.

ARTICLE 3. DISBURSEMENT

          3.1          CONDITIONS PRECEDENT. Administrative Agent’s and Lenders’
obligation to make any disbursements or take any other action under the Loan
Documents shall be subject at all times to satisfaction of each of the following
conditions precedent (in addition to those set forth in Exhibit D and in any
other applicable provision hereof):

          (a) There shall exist no Default or Potential Default, as defined in
this Agreement, or Default as defined in any of the other Loan Documents or in
the Other Related Documents; and

          (b) Any undisbursed Loan funds together with all sums, if any, to be
provided by Borrower as shown in Exhibit C shall be at all times equal to or
greater than the amount which Administrative Agent from time to time determines
necessary to: (i) pay, through completion, all costs of development,
construction, marketing and sale or leasing of the Property and Improvements in
accordance with the Loan Documents; (ii) pay all sums which may accrue under the
Loan Documents prior to repayment of the Loan; and (iii) enable Borrower to
perform and satisfy all of the covenants of Borrower contained in the Loan
Documents. If Administrative Agent determines at any time that the undisbursed
Loan funds are insufficient for said purposes, Borrower shall at Lender’s
option, either (i) deposit the amount of such deficiency in the Borrower’s Funds
Account within seven (7) days of Administrative Agent’s written demand, and in
all events prior to any further disbursements under the Loan (other than in
respect of disbursements from the Interest Reserve); or (ii) curtail Borrower’s
request for disbursements while continuing construction until Administrative
Agent determines the undisbursed

-15-

--------------------------------------------------------------------------------



Loan funds are sufficient for said purposes, at which point further requests for
disbursements shall be resumed; and





          (c) Administrative Agent shall have received all Loan Documents, other
documents, instruments, policies, and forms of evidence or other materials
requested by Administrative Agent or any Lender under the terms of this
Agreement or any of the other Loan Documents; and





          (d) [Intentionally Left Blank]





          (e) Prior to the initial disbursement of Loan funds, Administrative
Agent shall have received and approved in form and substance satisfactory to
Administrative Agent: (i) a soils report for the Property and Improvements; (ii)
an environmental questionnaire and environmental site assessment with respect to
the presence, if any, of Hazardous Materials on the Property and Improvements;
(iii) two sets of the Plans and Specifications, certified as complete by the
Architect, together with evidence of all necessary or appropriate approvals of
governmental agencies; (iv) copies of all agreements which are material to
completion of the Improvements; (v) copies of all building permits and Permits
required in connection with the development of the Property and Improvements;
and (vi) copies of any initial study, negative declaration, mitigated negative
declaration, environmental impact report, notice of determination or notice of
exemption prepared, adopted, certified or filed by or with any Governmental
Authority in connection with the Property and Improvements; and

          (f) Administrative Agent shall have received from each Lender such
Lender’s Pro Rata Share of such disbursement.

          3.2          ACCOUNT, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT
AUTHORIZATION. The proceeds of the Loan and Borrower’s Funds, when qualified for
disbursement, shall be deposited into the Account or otherwise disbursed to or
for the benefit or account of Borrower under the terms of this Agreement;
provided, however, that any direct disbursements from the Loan which are made by
means of wire transfer, shall be subject to the provisions of any funds transfer
agreement which is identified in Exhibit B hereto. Disbursements hereunder may
be made by Administrative Agent upon the written request of any person who has
been authorized by Borrower to request such disbursements until such time as
written notice of Borrower’s revocation of such authority is received by
Administrative Agent at the address shown in Exhibit D. As additional security
for Borrower’s performance under the Loan Documents, Borrower hereby irrevocably
pledges and assigns to Administrative Agent, for the benefit of Lenders, all
monies at any time deposited in the Account.

          3.3          BORROWER’S FUNDS ACCOUNT, PLEDGE AND ASSIGNMENT. Except
as otherwise provided in this Agreement, all of the Borrower’s Funds which are
deposited with Administrative Agent by Borrower as shown in Exhibit C, or any
other provision of the Loan Documents, shall be placed in the Borrower’s Funds
Account with, and controlled by, Administrative Agent for disbursement under
this Agreement. As additional security for Borrower’s performance under the Loan
Documents, Borrower hereby irrevocably pledges and assigns to Administrative
Agent, for the benefit of Lenders, all monies at any time deposited in the
Borrower’s Funds Account.

          3.4          LOAN DISBURSEMENTS. Subject to the conditions set forth
in Section 3.1, the proceeds of the Loan and Borrower’s Funds shall be disbursed
in accordance with the terms and conditions of Exhibit D. Disbursements made
after the deposit of Borrower’s Funds shall be made first from the Borrower’s
Funds Account until depleted. All disbursements shall be held by Borrower in
trust and applied by Borrower solely for the purposes for which the funds have
been disbursed. Administrative Agent and Lenders have no obligation to monitor
or determine Borrower’s use or application of the disbursements.

          3.5          FUNDS TRANSFER DISBURSEMENTS. Borrower hereby authorizes
Administrative Agent, to disburse the proceeds of any Loan made by Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of the Borrower to any of the accounts designated in
the Transfer Authorizer Designation form. Borrower agrees to be bound by any
transfer request: (i) authorized or transmitted by Borrower; or (ii) made in
Borrower’s name and accepted by

-16-

--------------------------------------------------------------------------------


Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower. Borrower further
agrees and acknowledges that Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by Borrower
to effect a wire of funds transfer even if the information provided by Borrower
identifies a different bank or account holder than named by the Borrower.
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrower. If Administrative Agent
takes any actions in an attempt to detect errors in the transmission or content
of transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, Borrower agrees that no matter how many times
Administrative Agent takes these actions Administrative Agent will not in any
situation be liable for failing to take or correctly perform these actions in
the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Administrative Agent and Borrower. Borrower agrees to
notify Administrative Agent of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within fourteen (14)
days after Administrative Agent’s confirmation to Borrower of such transfer.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each transfer will be made. Administrative Agent,
may delay or refuse to accept a funds transfer request if the transfer would:
(a) violate the terms of this authorization, (b) require use of a bank
unacceptable to Administrative Agent or any Lender or prohibited by government
authority; (iii) cause Administrative Agent or any Lender to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or any Lender to violate any applicable law or
regulation. Neither Administrative Agent nor any Lender shall be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s transfers may be made or information
received or transmitted, and no such entity shall be deemed an agent of
Administrative Agent or any Lender, (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent or any Lender’s control,
or (iii) any special, consequential, indirect or punitive damages, whether or
not (a) any claim for these damages is based on tort or contract or (b)
Administrative Agent or any Lender or Borrower knew or should have known the
likelihood of these damages in any situation. Neither Administrative Agent nor
any Lender makes any representations or warranties other than those expressly
made in this Agreement.

ARTICLE 4. CONSTRUCTION

          4.1          COMMENCEMENT AND COMPLETION. Borrower has commenced
construction of the Improvements prior to the recordation of the Deed of Trust
and shall complete construction of the Improvements on or before the Completion
Date.

          4.2          COMMENCEMENT AND COMPLETION OF OFFSITE IMPROVEMENTS.
Borrower has commenced construction of any offsite improvements required by any
Governmental Authority in connection with the construction of the Improvements
prior to the recordation of the Deed of Trust.

          4.3          FORCE MAJEURE. The time within which construction of the
Improvements must be completed shall be extended for a period of time equal to
the period of any delay directly affecting construction which is caused by fire,
earthquake or other acts of God, strike, lockout, acts of public enemy, riot,
insurrection, or governmental regulation of the sale or transportation of
materials, supplies or labor; provided, however, that Borrower shall furnish
Administrative Agent with written notice satisfactory to Administrative Agent
evidencing any such delay within ten (10) days from the occurrence of any such
delay. In no event shall the time for completion of the Improvements be extended
beyond the Maturity Date or more than sixty (60) days beyond the Completion
Date.

          4.4          CONSTRUCTION AGREEMENT. Borrower and Contractor have
entered into the Construction Agreement pursuant to the terms and conditions of
which Contractor is to construct the Improvements. Borrower shall require
Contractor to perform in accordance with the terms of the Construction Agreement
in a material manner and shall not amend, modify or alter the responsibilities
of

-17-

--------------------------------------------------------------------------------



Contractor under the Construction Agreement without Administrative Agent’s prior
written consent. Borrower shall execute, upon Administrative Agent’s request, an
assignment of Borrower’s rights under the Construction Agreement to
Administrative Agent, for the benefit of Lenders as security for Borrower’s
obligations under this Agreement and the other Loan Documents and shall cause
the Contractor to consent to any such assignment.





          4.5          ARCHITECT’S AGREEMENT. Borrower and Architect have
entered into the Architect’s Agreement, pursuant to which Architect is to design
the Improvements. Borrower shall require Architect to perform in accordance with
the terms of the Architect’s Agreement and shall not amend, modify or alter the
responsibilities of Architect under the Architect’s Agreement in a material
manner without Administrative Agent’s prior written consent. Upon Administrative
Agent’s request, Borrower shall execute an assignment of the Architect’s
Agreement and the Plans and Specifications to Administrative Agent, for the
benefit of Lenders, as additional security for Borrower’s performance under this
Agreement and the other Loan Documents and shall cause the Architect to consent
to any such assignment.





          4.6          PLANS AND SPECIFICATIONS.





          (a) Changes; Administrative Agent Consent. Except as otherwise
provided in this Agreement, Borrower shall not make any changes in the Plans and
Specifications without Administrative Agent’s prior written consent if such
change (which shall not be unreasonably withheld, conditioned or delayed): (i)
constitutes a material change in the building material or equipment
specifications, or in the architectural or structural design, value or quality
of any of the Improvements; (ii) would result in an increase of construction
costs in excess of ONE HUNDRED THOUSAND DOLLARS ($100,000.00) for any single
change or in excess of THREE HUNDRED THOUSAND DOLLARS ($300,000.00) for all such
changes; or (iii) would affect the structural integrity, quality of building
materials, or overall efficiency of operating systems of the Improvements.
Without limiting the above, Lenders agree that Borrower may make minor changes
in the Plans and Specifications without Administrative Agent’s or Requisite
Lender’s, as applicable, prior written consent, provided that such changes do
not violate any of the conditions specified herein. Borrower shall at all times
maintain, for inspection by Administrative Agent and Lenders, a full set of
working drawings of the Improvements. Notwithstanding the foregoing, any changes
in the Plans and Specifications which would result in an increase of
construction costs in excess of THREE HUNDRED THOUSAND DOLLARS ($300,000.00) for
any single change or in excess of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00)
for all such changes shall require the prior written consent of Requisite
Lenders.

          (b) Changes; Submission Requirements. Borrower shall submit any
proposed change in the Plans and Specifications to Administrative Agent at least
ten (10) days prior to the commencement of construction relating to such
proposed change whether or not such change is subject to Administrative Agent’s
or Requisite Lenders’ consent. Requests for any change which requires consent
shall be accompanied by working drawings and a written description of the
proposed change, submitted on a change order form acceptable to Administrative
Agent, signed by Borrower and, if required by Administrative Agent, also by the
Architect, the Contractor and/or the Independent Inspecting Architect. At its
option, Administrative Agent may require Borrower to provide: (i) evidence
satisfactory to Administrative Agent of the cost and time necessary to complete
the proposed change; (ii) a deposit in the amount of any increased costs into
Borrower’s Funds Account; and (iii) a complete set of “as built” Plans and
Specifications for the completed Improvements.

          (c) Consent Process. Borrower acknowledges that Administrative Agent’s
and/or any Lender’s review of any changes and required consent may result in
delays in construction and hereby consents to any such delays; provided,
however, that Administrative Agent hereby agrees to respond to any requests for
proposed change which requires consent within ten (10) days after Borrower’s
request.

          (d) Final Plans and Specifications. Upon completion of the
Improvements, Borrower shall deliver to Administrative Agent within thirty (30)
days a set of final Plans and Specifications.

          4.7          CONTRACTOR/CONSTRUCTION INFORMATION. Within ten (10) days
of Lender’s written request, provided, however, that such request shall not be
made more than quarterly per year (this

-18-

--------------------------------------------------------------------------------



limitation is only applicable if Borrower is not in Default and no event or
condition which, with the giving of notice or the passage of time or both, would
constitute a Default, and is continuing under the Loan Documents), Borrower
shall deliver to Administrative Agent from time to time in a form acceptable to
Administrative Agent: (a) a list detailing the name, address and phone number of
each contractor, subcontractor and material supplier to be employed or used for
construction of the Improvements together with the dollar amount, including
changes, if any, of each contract and subcontract, and the portion thereof, if
any, paid through the date of such list; (b) copies of each contract and
subcontract identified in such list, including any changes thereto; (c) a cost
breakdown of the projected total cost of constructing the Improvements, and that
portion, if any, of each cost item which has been incurred; and (d) a
construction progress schedule detailing the progress of construction and the
projected sequencing and completion time for uncompleted work, all as of the
date of such schedule.





         Borrower agrees that Administrative Agent may disapprove any
contractor, subcontractor or material supplier which, in Administrative Agent’s
good faith determination, is deemed financially or otherwise unqualified;
provided, however, that the absence of any such disapproval shall not constitute
a warranty or representation of qualification by Administrative Agent or any
Lender. Administrative Agent or any Lender may contact any such contractor,
subcontractor or material supplier to discuss the course of construction.





          4.8          PROHIBITED CONTRACTS. Without Administrative Agent’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed, Borrower shall not contract for any materials, furnishings, equipment,
fixtures or other parts or components of the Improvements, if any third party
shall retain any ownership interest (other than Lien rights created by operation
of law) in such items after their delivery to the Property and Improvements.
Borrower shall have ten (10) days to effect the removal of any such retained
interest.




          4.9          LIENS AND STOP NOTICES. If a claim of Lien is recorded
which affects the Property or Improvements or a bonded stop notice is served
upon Administrative Agent or any Lender, Borrower shall, within twenty (20)
calendar days of such recording or service or within ten (10) calendar days of
Administrative Agent’s demand, whichever occurs first: (a) pay and discharge the
claim of Lien or bonded stop notice; (b) effect the release thereof by recording
or delivering to Administrative Agent a surety bond in sufficient form and
amount; or (c) provide Administrative Agent with other assurances which
Administrative Agent deems, in its sole discretion, to be satisfactory for the
payment of such claim of Lien or bonded stop notice and for the full and
continuous protection of Administrative Agent and Lenders from the effect of
such Lien or bonded stop notice.

          4.10        CONSTRUCTION RESPONSIBILITIES. Borrower shall construct
the Improvements in a workmanlike manner according to the Plans and
Specifications and the recommendations of any soils or engineering report
approved by Administrative Agent. Borrower shall comply with all Requirements of
Law, building restrictions, recorded covenants and restrictions, and
requirements of all regulatory authorities having jurisdiction over the Property
or Improvements. Borrower shall be solely responsible for all aspects of
Borrower’s business and conduct in connection with the Property and
Improvements, including, without limitation, for the quality and suitability of
the Plans and Specifications and their compliance with all governmental
requirements, the supervision of the work of construction, the qualifications,
financial condition and performance of all architects, engineers, contractors,
material suppliers, consultants and property managers, and the accuracy of all
applications for payment and the proper application of all disbursements.
Neither Administrative Agent nor any Lender is obligated to supervise, inspect
or inform Borrower or any third party of any aspect of the construction of the
Improvements or any other matter referred to above.

          4.11        ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS. Without
Administrative Agent’s prior written consent, Borrower shall not cause or suffer
to become effective or otherwise consent to the formation of any assessment
district or community facilities district which includes all or any part of the
Property and Improvements pursuant to: (a) the Mello-Roos Community Facilities
Act of 1982; (b) the Municipal Improvement Act of 1913; or (c) any other
comparable or similar statute or regulation. Nor shall Borrower cause or
otherwise consent to the levying of special taxes or assessments against the
Property and Improvements by any such assessment district or community
facilities district.

-19-

--------------------------------------------------------------------------------



          4.12          DELAY. Borrower shall promptly notify Administrative
Agent in writing of any event causing delay or interruption of construction, or
the timely completion of construction. The notice shall specify the particular
work delayed, and the cause and period of each delay.





          4.13          INSPECTIONS. Administrative Agent and the Independent
Inspecting Architect shall have the right to enter upon the Property at all
reasonable times at Borrower’s cost and expense to inspect the Improvements and
the construction work to verify information disclosed or required pursuant to
this Agreement. Administrative Agent shall endeavor to provide Borrower with
prior notice of such entry. Any such inspection or review of the Improvements by
Administrative Agent or Independent Inspecting Architect is solely to determine
whether Borrower is properly discharging its obligations under the Loan
Documents and may not be relied upon by Borrower or by any third party as a
representation or warranty of compliance with this Agreement or any other
agreement. Neither Administrative Agent, Independent Inspecting Architect nor
any Lender owe a duty of care to Borrower or any third party to protect against,
or to inform Borrower or any third party of, any negligent, faulty, inadequate
or defective design or construction of the Improvements as determined by
Administrative Agent, the Independent Inspecting Architect or any Lender.





          4.14          SURVEYS. Upon Administrative Agent’s written request,
Borrower shall promptly deliver to Administrative Agent: (a) a perimeter survey
of the Property; (b) upon completion of the foundations of the Improvements, a
survey showing the location of the Improvements on the Property and confirming
that the Improvements are located entirely within the Property and do not
encroach upon any easement, or breach or violate any governmental requirement;
and (c) upon completion of the Improvements, an as-built survey acceptable to a
title insurer for purposes of issuing an ALTA policy of title insurance. All
such surveys shall be performed and certified by a licensed engineer or surveyor
acceptable to the title insurer.




          4.15          BONDS. Administrative Agent shall not require any
performance or payment bonds in connection with the initial funding of the Loan.
At any time thereafter, within five (5) calendar days of Administrative Agent’s
written request, Borrower shall deliver to Administrative Agent, for the benefit
of Lenders, dual obligee performance and labor and material payment bonds in
form, substance and amount acceptable to Administrative Agent. If requested by
Administrative Agent, Borrower shall record said bond, the Plans and
Specifications and the Construction Agreement, if any, in the Office of the
County Recorder of the County where the Property and Improvements are located.

ARTICLE 5. INSURANCE

          Borrower shall, while any obligation of Borrower or any Guarantor
under any Loan Document remains outstanding, maintain at Borrower’s sole
expense, with licensed insurers authorized to do business in the State in which
the Property is located and approved by Administrative Agent, the following
policies of insurance in form and substance satisfactory to Administrative
Agent. Capitalized terms used in this Article shall have the same meaning as
such terms are commonly and presently defined in the insurance industry.

          5.1          TITLE INSURANCE. A Title Policy, together with any
endorsements which Administrative Agent may require, insuring Administrative
Agent, for the benefit of Lenders, in the principal amount of the Loan, of the
validity and the priority of the lien of the Deed of Trust upon the Property and
Improvements, subject only to matters approved by Administrative Agent in
writing. During the term of the Loan, Borrower shall deliver to Administrative
Agent, within ten (10) days of Administrative Agent’s written request, such
other endorsements to the Title Policy as Administrative Agent may reasonably
require with respect to the Property.

          5.2          PROPERTY INSURANCE. A Builders All Risk/Special Form
Completed Value (Non-Reporting Form) Hazard Insurance policy, including without
limitation, theft coverage and such other coverages and endorsements as
Administrative Agent may require, insuring Administrative Agent, for the benefit
of Lenders against damage to the Property and Improvements in an amount not less
than 100% of the full replacement cost at the time of completion of the
Improvements. Such coverage should adequately insure any and all Loan
collateral, whether such collateral is onsite, stored offsite or

-20-

--------------------------------------------------------------------------------


otherwise. Administrative Agent, for the benefit of Lenders, shall be named on
the policy as Mortgagee and named under a Lender’s Loss Payable Endorsement
(form #438BFU or equivalent).

          5.3          FLOOD HAZARD INSURANCE. A policy of flood insurance, as
required by applicable governmental regulations, or as deemed necessary by
Administrative Agent, in an amount required by Administrative Agent, but in no
event less than the amount sufficient to meet the requirements of applicable law
and governmental regulation.

          5.4          LIABILITY INSURANCE. A policy of Commercial General
Liability insurance with coverages and limits as required by Administrative
Agent, insuring against liability for injury and/or death to any person and/or
damage to any property occurring on the Property and/or in the Improvements.
During the period of any construction, Borrower may cause its contractors and/or
subcontractors to maintain in full force and effect any or all of the liability
insurance required hereunder. Whether Borrower employs a general contractor or
performs as owner-builder, Administrative Agent may require that coverage
include statutory workers’ compensation insurance.

          5.5          OTHER COVERAGE. Borrower shall provide to Administrative
Agent evidence of such other reasonable insurance in such reasonable amounts as
Administrative Agent may from time to time request against such other insurable
hazards which at the time are commonly insured against for property similar to
the subject Property located in or around the region in which the subject
Property is located. Such coverage requirements may include but are not limited
to coverage for earthquake, acts of terrorism, mold, business income, delayed
business income, rental loss, sink hole, soft costs, tenant improvement or
environmental.

          5.6          GENERAL. Borrower shall ensure that the Property is fully
insured at all times; Borrower shall provide to Administrative Agent insurance
certificates or other evidence of coverage in form acceptable to Administrative
Agent, with coverage amounts, deductibles, limits and retentions as required by
Administrative Agent within a reasonable time. All insurance policies shall
provide that the coverage shall not be cancelable or materially changed without
10 days prior written notice to Administrative Agent of any cancellation for
nonpayment of premiums, and not less than 30 days prior written notice to
Administrative Agent of any other cancellation or any modification (including a
reduction in coverage). Administrative Agent, for the benefit of Lenders shall
be named under a Lender’s Loss Payable Endorsement (form #438BFU or equivalent)
on all insurance policies which Borrower actually maintains with respect to the
Property and Improvements. All insurance policies shall be issued and maintained
by insurers approved to do business in the state in which the Property is
located and must have an A.M. Best Company financial rating and policyholder
surplus acceptable to Administrative Agent.

ARTICLE 6. REPRESENTATIONS AND WARRANTIES

          As a material inducement to Lenders’ entry into this Agreement,
Borrower represents and warrants to Administrative Agent and each Lender as of
the Effective Date and continuing thereafter that:

          6.1          AUTHORITY/ENFORCEABILITY. Borrower is in compliance with
all Requirements of Law applicable to its organization, existence and
transaction of business and has all necessary rights and powers to own, develop
and operate the Property and Improvements as contemplated by the Loan Documents.

          6.2          BINDING OBLIGATIONS. Borrower is authorized to execute,
deliver and perform its obligations under the Loan Documents, and such
obligations shall be valid and binding obligations of Borrower.

          6.3          FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has
delivered to Administrative Agent all formation and organizational documents of
Borrower, of the partners, joint venturers or members of Borrower, if any, and
of all guarantors of the Loan, if any, and all such formation and organizational
documents remain in full force and effect and have not been amended or modified
since they were delivered to Lender. Borrower shall immediately provide Lender
with copies of any amendments or modifications of the formation or
organizational documents.

-21-

--------------------------------------------------------------------------------



         6.4           NO VIOLATION. Borrower’s execution, delivery, and
performance under the Loan Documents do not: (a) require any consent or approval
not heretofore obtained under any partnership agreement, operating agreement,
articles of incorporation, bylaws or other document; (b) violate any
Requirements of Law applicable to the Borrower, Property and Improvements or any
other statute, law, regulation or ordinance or any order or ruling of any court
or Governmental Authority; (c) conflict with, or constitute a breach or default
or permit the acceleration of obligations under any agreement, contract, lease,
or other document by which the Borrower is or the Property and Improvements are
bound or regulated; or (d) violate any statute, law, regulation or ordinance, or
any order of any court or Governmental Authority.





          6.5          COMPLIANCE WITH LAWS. Borrower has, or will have,
obtained all necessary, required and at appropriate times depending on the
progress of the development of the Property, all permits, licenses, exemptions,
and approvals necessary to construct, occupy, operate and market the Property
and Improvements, and shall maintain compliance with all Requirements of Law
applicable to the Property and Improvements and all other applicable statutes,
laws, regulations and ordinances necessary for the transaction of its business.
The Property is a legal parcel lawfully created in full compliance with all
subdivision laws and ordinances.





          6.6          LITIGATION. Except as disclosed on Schedule 6.6 attached
hereto, there are no claims, actions, suits, or proceedings pending, or to
Borrower’s knowledge threatened, against Borrower or affecting the Property or
Improvements.





          6.7          FINANCIAL CONDITION. Except as set forth in Section 9.17
with respect to the Guarantor, all financial statements and information
heretofore and hereafter delivered to Administrative Agent by Borrower,
including, without limitation, information relating to the financial condition
of Borrower, the Property, the Improvements, the partners, joint venturers or
members of Borrower, and/or any Guarantors, fairly and accurately represent the
financial condition of the subject thereof and have been prepared (except as
noted therein) in accordance with generally accepted accounting principles
consistently applied. Borrower acknowledges and agrees that Administrative Agent
and Lenders may request and obtain additional information from third parties
regarding any of the above, including, without limitation, credit reports.

          6.8          NO MATERIAL ADVERSE CHANGE. There has been no material
adverse change in the financial condition of Borrower and/or Guarantor since the
dates of the latest financial statements furnished to Administrative Agent and,
except as otherwise disclosed to Administrative Agent in writing, Borrower has
not entered into any material transaction which is not disclosed in such
financial statements.

          6.9          LOAN PROCEEDS AND ADEQUACY. The undisbursed Loan
proceeds, together with Borrower’s Funds and all other sums, if any, to be
provided by Borrower as shown in Exhibit C, are sufficient to construct the
Improvements in accordance with, and otherwise comply with all obligations
under, the terms and conditions of this Agreement and all other Loan Documents.

          6.10        ACCURACY. All reports, documents, instruments, information
and forms of evidence delivered to Administrative Agent concerning the Loan or
security for the Loan or required by the Loan Documents are accurate, correct
and sufficiently complete to give Administrative Agent and Lenders true and
accurate knowledge of their subject matter, and do not contain any
misrepresentation or omission.

          6.11        TAX LIABILITY. Borrower has filed all required federal,
state, county and municipal tax returns and has paid all taxes and assessments
owed and payable, and Borrower has no knowledge of any basis for any additional
payment with respect to any such taxes and assessments.

          6.12        TITLE TO ASSETS; NO LIENS. Borrower has good and
indefeasible title to the Property, free and clear of all liens and encumbrances
except Permitted Liens.

          6.13        MANAGEMENT AGREEMENTS. Borrower is not a party or subject
to any management agreement with respect to the Property, except for the
Pre-Opening Services and Management

-22-

--------------------------------------------------------------------------------



Agreement between Sunrise Senior Living Management, Inc., a Virginia
corporation, as “Property Manager,” and Borrower, as “Owner”.





          6.14          UTILITIES. All utility services, including, without
limitation, gas, water, sewage, electrical and telephone, necessary for the
development and occupancy of the Property and Improvements are available at or
within the boundaries of the Property, or Borrower has taken all steps necessary
to assure that all such services will be available upon completion of the
Improvements.





          6.15          COMPLIANCE. Borrower is familiar with and in compliance
with all Requirements of Law and Permits for the development of the Property and
construction of the Improvements and will conform to and comply with all
Requirements of Law and the Plans and Specifications.





          6.16          AMERICANS WITH DISABILITIES ACT COMPLIANCE. The
Improvements have been designed and shall be constructed and completed, and
thereafter maintained, in strict accordance and full compliance with all of the
requirements of the ADA. Borrower shall be responsible for all ADA compliance
costs.





          6.17          BUSINESS LOAN. The Loan is a business loan transaction
in the stated amount solely for the purpose of carrying on the business of
Borrower and none of the proceeds of the Loan will be used for the personal,
family or agricultural purposes of the Borrower.





ARTICLE 7. HAZARDOUS MATERIALS





           7.1 SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way
limiting the other representations and warranties set forth in this Agreement,
and after reasonable investigation and inquiry, Borrower hereby specially
represents and warrants to the best of Borrower’s knowledge as of the date of
this Agreement as follows:


          (a) Hazardous Materials. Except as set forth in those certain reports
listed on Schedule 7.1 attached hereto, the Property and Improvements are not
and have not been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any oil, flammable explosives, asbestos, urea formaldehyde
insulation, radioactive materials, hazardous wastes, toxic or contaminated
substances or similar materials, including, without limitation, any substances
which are “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“toxic substances”, “wastes”, “regulated substances”, “industrial solid wastes”,
or “pollutants” under the Hazardous Materials Laws, as described below, and/or
other applicable environmental laws, ordinances and regulations (collectively,
the “Hazardous Materials”). “Hazardous Materials” shall not include commercially
reasonable amounts of such materials used, stored, or disposed of in the
ordinary course of construction or operation of the Property which are used,
stored, and disposed of in accordance with all applicable environmental laws,
ordinances and regulations.

          (b) Hazardous Materials Laws. The Property and Improvements are in
compliance with all laws, ordinances and regulations relating to Hazardous
Materials (“Hazardous Materials Laws”), including, without limitation: the Clean
Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water Pollution
Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980, as amended (including the Superfund Amendments and Reauthorization Act of
1986, “CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control
Act, as amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and
Health Act, as amended, 29 U.S.C. Section 651, the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine
Safety and Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the
Safe Drinking Water Act, as amended, 42 U.S.C. Section 300f et seq.; and all
comparable state and local laws, laws of other jurisdictions or orders and
regulations.

          (c) Hazardous Materials Claims. There are no claims or actions
(“Hazardous Materials Claims”) pending or threatened against Borrower, the
Property or Improvements by any Governmental

-23-

--------------------------------------------------------------------------------



Authority, governmental agency or by any other person or entity relating to
Hazardous Materials or pursuant to the Hazardous Materials Laws.





          (d) Border Zone Property. The Property has not been designated as
Border Zone Property under the provisions of California Health and Safety Code,
Sections 25220 et seq. and there has been no occurrence or condition on any real
property adjoining or in the vicinity of the Property that could cause the
Property or any part thereof to be designated as Border Zone Property.





          7.2          HAZARDOUS MATERIALS COVENANTS. Borrower agrees as
follows:





          (a) No Hazardous Activities. Borrower shall not cause or permit the
Property or Improvements to be used as a site for the use, generation,
manufacture, storage, treatment, release, discharge, disposal, transportation or
presence of any Hazardous Materials, except for such Hazardous Materials
commonly used, stored, and disposed of in Borrower’s or Borrower’s tenant’s
business operations or in connection with the construction of the Property or
Improvements, so long as those Hazardous Materials are used, stored, and
disposed of in compliance with applicable laws, ordinances and regulations.





          (b) Compliance. Borrower shall comply and cause the Property and
Improvements to comply with all Hazardous Materials Laws.





          (c) Notices. Borrower shall promptly notify Administrative Agent in
writing of: (i) the discovery of any Hazardous Materials on, under or about the
Property and Improvements; (ii) any knowledge by Borrower that the Property and
Improvements do not comply with any Hazardous Materials Laws; (iii) any
Hazardous Materials Claims; and (iv) the discovery of any occurrence or
condition on any real property adjoining or in the vicinity of the Property that
could cause the Property or any part thereof to be designated as Border Zone
Property.

          (d) Remedial Action. In response to the presence of any Hazardous
Materials on, under or about the Property or Improvements, Borrower shall
promptly take, at Borrower’s sole expense, all remedial action required by any
Hazardous Materials Laws or any judgment, consent decree, settlement or
compromise in respect to any Hazardous Materials Claims.

          7.3          INSPECTION BY ADMINISTRATIVE AGENT. Upon reasonable prior
notice to Borrower, Administrative Agent, its employees and agents, may from
time to time (whether before or after the commencement of a nonjudicial or
judicial foreclosure proceeding) enter and inspect the Property and Improvements
for the purpose of determining the existence, location, nature and magnitude of
any past or present release or threatened release of any Hazardous Materials
into, onto, beneath or from the Property and Improvements.

          7.4          HAZARDOUS MATERIALS INDEMNITY. BORROWER HEREBY AGREES TO
DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS
FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH ADMINISTRATIVE AGENT AND/OR ANY
LENDER MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF THE USE, GENERATION,
MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL, TRANSPORTATION OR PRESENCE
OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY OR IMPROVEMENTS.
BORROWER SHALL IMMEDIATELY PAY TO ADMINISTRATIVE AGENT AND/OR ANY LENDER, UPON
DEMAND, ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE LOAN. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT, AND EACH LENDER SHALL SURVIVE
THE CANCELLATION OF THE NOTES AND THE RELEASE, RECONVEYANCE OR PARTIAL
RECONVEYANCE OF THE DEED OF TRUST.

-24-

--------------------------------------------------------------------------------



The foregoing indemnity and agreement to defend and hold harmless shall not
apply to the extent any losses, damages, liabilities, claims, actions,
judgments, court costs and legal or other expenses arise out of or result from
Hazardous Materials that first come into existence on the Property or
improvements after the earlier of (a) the full repayment of the Loan and
indefeasible satisfaction of all of Borrower’s obligations under the Loan
Documents or (b) any foreclosure under the Deed of Trust or transfer of the
Property by deed-in-lieu thereof; provided, however, that the foregoing
limitation shall cease to apply if any amount repaid or required to be repaid by
Borrower under any of the Loan Documents or any of Borrower’s other obligations
thereunder is at any time voided or otherwise rendered unenforceable pursuant to
any state or federal bankruptcy, insolvency, fraudulent transfer, fraudulent
conveyance or preference law, act, statute or regulation.





          7.5          LEGAL EFFECT OF SECTION. Borrower and Lenders agree that:
(a) this Article 7 is intended as Lenders’ written request for information (and
Borrower’s response) concerning the environmental condition of the real property
security as required by California Code of Civil Procedure §726.5; and (b) each
provision in this Article (together with any indemnity applicable to a breach of
any such provision) with respect to the environmental condition of the real
property security is intended by Lenders and Borrower to be an “environmental
provision” for purposes of California Code of Civil Procedure §736, and as such
it is expressly understood that Borrower’s duty to indemnify Administrative
Agent and Lenders hereunder shall survive except as specifically set forth to
the contrary in the second paragraph of Section 7.4 above: (i) any judicial or
non-judicial foreclosure under the Deed of Trust, or transfer of the Property in
lieu thereof; (ii) the release and reconveyance or cancellation of the Deed of
Trust; and (iii) the satisfaction of all of Borrower’s obligations under the
Loan Documents.




ARTICLE 8. INTENTIONALLY LEFT BLANK



 

ARTICLE 9. COVENANTS OF BORROWER

          9.1          EXPENSES. Borrower shall immediately pay Administrative
Agent upon demand all costs and expenses incurred by Administrative Agent in
connection with: (a) the preparation of this Agreement, all other Loan Documents
and Other Related Documents contemplated hereby; (b) the administration of this
Agreement, the other Loan Documents and Other Related Documents for the term of
the Loan; and (c) the enforcement or satisfaction by Administrative Agent or
Lenders of any of Borrower’s obligations under this Agreement, the other Loan
Documents or the Other Related Documents. For all purposes of this Agreement,
Administrative Agent’s and Lenders’ costs and expenses shall include, without
limitation, all appraisal fees, cost engineering and inspection fees, legal fees
and expenses, accounting fees, environmental consultant fees, auditor fees, UCC
filing fees and/or UCC vendor fees, and the cost to Lenders of any title
insurance premiums, title surveys, reconveyance and notary fees. Borrower
recognizes and agrees that formal written Appraisals of the Property and
Improvements by a licensed independent appraiser may be required by
Administrative Agent’s or any Lender’s internal procedures and/or federal
regulatory reporting requirements on an annual and/or specialized basis and that
Administrative Agent or Lenders’ may, at their option, require inspection of the
Property and Improvements by an independent supervising architect and/or cost
engineering specialist and/or Independent Inspecting Architect: (i) prior to
each advance; (ii) at least once each month during the course of construction
even though no disbursement is to be made for that month; (iii) upon completion
of the Improvements; and (iv) at least semi-annually thereafter. If any of the
services described above are provided by an employee of Administrative Agent,
Administrative Agent’s costs and expenses for such services shall be calculated
in accordance with Administrative Agent’s standard charge for such services.

          9.2          ERISA COMPLIANCE. Borrower shall at all times comply with
the provisions of ERISA with respect to any retirement or other employee benefit
plan to which it is a party as employer, and as soon as possible after Borrower
knows, or has reason to know, that any Reportable Event (as defined in ERISA)
with respect to any such plan of Borrower has occurred, it shall furnish to
Administrative Agent a

-25-

--------------------------------------------------------------------------------



written statement setting forth details as to such Reportable Event and the
action, if any, which Borrower proposes to take with respect thereto, together
with a copy of the notice of such Reportable Event furnished to the Pension
Benefit Guaranty Corporation.





          9.3          LEASING. To the extent that any such space exists and is
leased, Borrower shall use its commercially reasonable efforts to maintain all
leasable space in the Property leased at no less than fair market rental rates.





          9.4          APPROVAL OF LEASES. Administrative Agent has approved the
Borrower’s Standard Form Residential Agreement and Standard Form Commercial
Agreement in connection with this Loan. Any material deviation from such forms
shall be approved by Administrative Agent, which approval shall not be
unreasonably withheld, conditioned or delayed. Except for (i) those leases used
in the ordinary course of business operated on the Property where Standard Form
Residential Agreements are utilized; or (ii) leases used in the ordinary course
of the business operated on the Property where Standard Form Commercial
Agreements are utilized for spaces less than One Thousand Square Feet; all
leases (and lease terminations, modifications or amendments) of all or any part
of the Property and Improvements shall: (a) be upon terms and with tenants
approved by Administrative Agent (which approval shall not be unreasonably
withheld, conditioned or delayed) prior to Borrower’s execution of any such
lease; and (b) include estoppel, subordination, attornment and mortgagee
protection provisions satisfactory to Administrative Agent.





          9.5          INCOME TO BE APPLIED TO DEBT SERVICE. After the
occurrence of a Default, Borrower shall apply all Gross Operating Income from
the Property and Improvements only to the payment of Permitted Operating
Expenses and the payment of accrued interest and outstanding principal on the
Loan. To the extent Gross Operating Income exceeds Permitted Operating Expenses,
such excess shall be used first to pay accrued interest (regardless of any
Interest Reserve).


          9.6          SUBDIVISION MAPS. Prior to recording any final map, plat,
parcel map, lot line adjustment or other subdivision map of any kind covering
any portion of the Property (collectively, “Subdivision Map”), Borrower shall
submit such Subdivision Map to Administrative Agent for Administrative Agent’s
review and approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Within ten (10) Business Days after Administrative
Agent’s receipt of such Subdivision Map, Administrative Agent shall provide
Borrower written notice if Administrative Agent disapproves of said Subdivision
Map. Within five (5) Business Days after Administrative Agent’s request,
Borrower shall execute, acknowledge and deliver to Administrative Agent such
amendments to the Loan Documents as Administrative Agent may reasonably require
to reflect the change in the legal description of the Property resulting from
the recordation of any Subdivision Map. In connection with and promptly after
the recordation of any amendment or other modification to the Deed of Trust
recorded in connection with such amendments, Borrower shall deliver to
Administrative Agent, for the benefit of Lenders, at Borrower’s sole expense, a
title endorsement to the Title Policy in form and substance satisfactory to
Administrative Agent insuring the continued first priority lien of the Deed of
Trust. Subject to the execution and delivery by Borrower of any documents
required under this Section, Administrative Agent, on behalf of Lenders, shall,
if required by applicable law, sign any Subdivision Map approved by
Administrative Agent pursuant to this Section.

          9.7          OPINION OF LEGAL COUNSEL. Borrower shall provide, at
Borrower’s expense, an opinion of legal counsel in form and content satisfactory
to Administrative Agent to the effect that: (a) upon due authorization,
execution and recordation or filing as may be specified in the opinion, each of
the Loan Documents and Other Related Documents shall be legal, valid and binding
instruments, enforceable against the makers thereof in accordance with their
respective terms; (b) Borrower and Guarantor are duly formed and have all
requisite authority to enter into the Loan Documents and Other Related
Documents; and (c) such other matters, incident to the transactions contemplated
hereby, as Administrative Agent may reasonably request.

          9.8          FURTHER ASSURANCES. Upon Administrative Agent’s request
and at Borrower’s sole cost and expense, Borrower shall execute, acknowledge and
deliver any other instruments and perform any other acts necessary, desirable or
proper, as determined by Administrative Agent, to carry out the

-26-

--------------------------------------------------------------------------------



purposes of this Agreement and the other Loan Documents or to perfect and
preserve any Liens created by the Loan Documents.





          9.9          ASSIGNMENT. Without the prior written consent of
Administrative Agent and Lenders, Borrower shall not assign Borrower’s interest
under any of the Loan Documents, or in any monies due or to become due
thereunder, and any assignment without such consent shall be void, provided,
however, that this section will not be applicable to a change in control of
Guarantor provided in the conditions set forth in Section 11.1(i) are satisfied.
In this regard, Borrower acknowledges that Lenders would not make this Loan
except in reliance on Borrower’s expertise, reputation, prior experience in
developing and constructing commercial real property, Lenders’ knowledge of
Borrower, and Lenders’ understanding that this Agreement is more in the nature
of an agreement involving personal services than a standard loan where Lenders
would rely on security which already exists.





          9.10        MANAGEMENT OF PROPERTY. Without the prior written consent
of Administrative Agent, Borrower shall not enter into, materially amend or
terminate any agreement providing for the management, leasing or operation of
the Property or Improvements. At all times during this Loan, Sunrise Senior
Living, Inc., acting by or through its subsidiaries, shall manage the
construction and operations of the Property and Improvements.





          9.11        REQUIREMENTS OF LAW. Borrower shall comply with all
Requirements of Law and shall use commercially reasonable and good faith efforts
to cause other persons or entities to comply with same in a timely manner.





          9.12        SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Without the
prior written consent of Administrative Agent, which consent shall not be
unreasonably withheld, conditioned or delayed, Borrower shall not (a) enter
into, amend in any material respect (provided that Borrower shall provide
Administrative Agent a copy of any amendments, whether or not material) or
terminate any material agreement providing for the development, management,
leasing or operation of the Property or Improvements (approval of any such other
material agreement not to be unreasonably withheld by Administrative Agent); (b)
make any amendment to Borrower’s partnership agreement or the organizational
documents of any member of Borrower or any managing member or general partner,
as applicable, of such member, in each case from the form thereof previously
provided to Administrative Agent; (c) engage in any transaction with any
affiliate of Borrower or Guarantor on other than fair market, arms’-length terms
and conditions; (d) engage in any business other than the ownership,
development, leasing and operation of the Property; (e) directly or indirectly
guaranty the obligations of any other person or entity; (f) incur any additional
indebtedness or other material obligation, other than (i) ordinary course
obligations (excluding, however, any additional borrowed money) incurred in
connection with Borrower’s permitted scope of business as referred to above and
(ii) liabilities associated with Swap Agreements; (g) suffer or permit any
direct or indirect change in the ownership of Borrower; provided, however, that
the consent of Requisite Lenders shall be required with respect to any material
amendment or change in ownership referred to in clauses (b) and (g) of this
Section 9.12, respectively. For purposes of this Section 9.12, “material
agreement” shall mean any agreement which cannot, by its terms, be terminated
upon thirty days notice.

          9.13        LIMITATIONS ON DISTRIBUTIONS, ETC. Following the
occurrence and during the continuance of a known monetary or other material
Potential Default or any Default, Borrower shall not distribute any money or
other property to any member of Borrower, whether in the form of earnings,
income or other proceeds from the Property and Improvements, nor shall Borrower
repay any principal or interest on any loan or other advance made to Borrower by
any member, nor shall Borrower loan or advance any funds to any such member.
Notwithstanding the foregoing, this section shall not apply to Permitted Manager
payments, as such term is defined in the Assignment and Subordination of
Pre-Opening Services and Management Agreement.

          9.14        [INTENTIONALLY DELETED]

          9.15        PERFORMANCE TEST. The Facility shall achieve the minimum
Occupancy requirements for the applicable Test Dates as set forth below:   

 


-27-

--------------------------------------------------------------------------------

  

Test Date    Occupancy Requirement  Month 6 following Opening  –  30%  Month 12
following Opening  –  55%  Month 18 following Opening  –  70% 

 
 



                              For purposes herein, “Occupancy” shall mean the
actual, physical occupancy by an individual that is not an affiliate of the
Borrower pursuant to a residency agreement signed by such individual that is in
full force      and effect and constitutes a legal, valid, and binding
obligation of each party thereto and under which monthly payments have commenced
and remain current. Occupancy is measured for the three (3) calendar months
immediately preceding the applicable Test Date. “Opening” shall mean the
issuance of an occupancy permit. The “Test Date” shall be the final day of the
applicable month following Opening. For example, were the Opening to occur on
February 5, the first Test Date would be August 31.





          9.16     YIELD/CONSTANT CARRIED. The Facility shall achieve the
minimum Yield/Constant Carried Ratio for the applicable Test Dates as set forth
below: “Yield/Constant Carried Ratio” means the Net Operating Income for the
three (3) full calendar months immediately preceding the applicable Test Date,
multiplied by (4), divided by the outstanding principal amount of the Loan. “Net
Operating Income” means the Borrower’s Net Operating Income for such period as
reported on Borrower’s prepared profit and loss statement. Notwithstanding that
the management fee to be paid under the Management Agreement is equal to seven
percent (7%) of Gross Revenues (as defined in the management Agreement), for
purposes of this Section 9.16, Net Operating Income shall be calculated using a
management fee equal to five percent (5%) of such Gross Revenues; provided,
however, that (i) Borrower shall not pay a management fee in excess of 5% unless
Borrower is in compliance with the requirements of this Section 9.16, and (ii)
the Management Agreement shall include a subordination by the manager of any fee
in excess of 5% on a basis consistent with the foregoing limitation.



Test Date    Minimum Yield/ Constant Carried Ratio  Month 12 following Opening 
–  4.5%  Month 18 following Opening  –  8.75% 


 


“Opening” and “Test Date” shall have the meanings given them in Section 9.15,
above.

Borrower’s failure to satisfy the Yield/Constant Carried Ratio set forth herein
shall not constitute a Default so long as Borrower, within thirty (30) days of
the applicable Test Date, pays down the outstanding principal balance of the
Loan by an amount necessary to satisfy the applicable minimum Yield/Constant
Carried Ratio, and any such payment shall reduce the commitment of Lender
hereunder by the amount of such payment and no such amount repaid may be
reborrowed.

ARTICLE 10. REPORTING COVENANTS

          10.1          FINANCIAL INFORMATION. Administrative Agent acknowledges
that Sunrise Senior Living, Inc., will provide its financial statements to
Administrative Agent within a reasonable time after they are effective with the
New York Stock Exchange and SEC. Except as provided herein, Borrower shall
deliver to Administrative Agent, as soon as available, but in no event later
than one hundred twenty (120) days after Borrower’s fiscal year end and
certified as required by Section 10.8 below, a current financial statement
(including, without limitation, an income and expense statement and balance
sheet) signed by Borrower together with any other financial information
including, without limitation, to the extent Borrower generates such reports in
the ordinary course of business, quarterly financial statements, annual
financial statements, cash flow projections, quarterly operating statements
requested by Administrative Agent for the Borrower. Borrower shall also deliver
or cause to be delivered to Administrative Agent, as soon as

-28-

--------------------------------------------------------------------------------



available, but in no event later than 120 days after each Guarantor’s fiscal
year end, each Guarantor’s current financial.





Within thirty (30) days of Administrative Agent’s request, Borrower shall also
deliver to Administrative Agent and each Lender such quarterly and other
financial information regarding any persons or entities in any way obligated on
the Loan as Administrative Agent may specify, to the extent Borrower generates
such reports in the ordinary course of business. If audited financial
information is prepared, Borrower shall deliver to Administrative Agent and each
Lender copies of that information within thirty (30) days after its final
preparation. Except as otherwise agreed to by Lenders, all such financial
information shall be prepared in accordance with generally accepted accounting
principles consistently applied.





          10.2          BOOKS AND RECORDS. Borrower shall maintain complete
books of account and other records for the Property and Improvements and for
disbursement and use of the proceeds of the Loan and Borrower’s Funds, and the
same shall be available for inspection and copying by Administrative Agent and
each Lender upon reasonable prior notice.





          10.3          LEASING REPORTS. To the extent any exist, Borrower shall
deliver to Administrative Agent quarterly rent rolls, leasing schedules and
reports, operating statements and/or such other leasing information as
Administrative Agent shall request with respect to the Property and
Improvements, each in form and substance satisfactory to Administrative Agent.





          10.4          OPERATING STATEMENTS FOR PROPERTY AND IMPROVEMENTS.
Until such time as the Note is paid in full, Borrower shall deliver to
Administrative Agent not later than the Twenty-Fifth (25) day of each month an
“Operating Statement” which shows in detail the amounts and sources of Gross
Operating Income received by or on behalf of Borrower and the amounts and
purposes of Permitted Operating Expenses paid by or on behalf of Borrower with
respect to the Property and Improvements for the previous month.





          10.5          KNOWLEDGE OF DEFAULT; ETC. Borrower shall promptly, upon
obtaining knowledge thereof, report in writing to Administrative Agent the
occurrence of any Default or Potential Default. In the case of any Potential
Default, such notice shall include, as applicable, the affirmative steps which
Borrower has taken or intends to take during the applicable cure period in order
to avoid the occurrence of a Default with respect to the subject event,
circumstance or condition.


          10.6          LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION.
Borrower shall promptly, upon obtaining knowledge thereof, report in writing to
Administrative Agent, (i) the institution of, or threat of, any material
proceeding against or affecting Borrower or the Property, including any eminent
domain or other condemnation proceedings affecting the Property, or (ii) any
material development in any proceeding already disclosed, which, in either case,
has a material adverse effect on Borrower or the Property, which notice shall
contain such information as may be reasonably available to Borrower to enable
Administrative Agent and its counsel to evaluate such matters.

          10.7          ENVIRONMENTAL NOTICES. Borrower shall notify
Administrative Agent, in writing, as soon as practicable, and in any event
within ten (10) days after Borrower’s learning thereof, of any notice required
pursuant to Section 7.2(c).

          10.8          CERTIFICATE OF BORROWER. Together with each delivery of
any Operating Statement or financial statement pursuant to this Article 10,
Borrower shall provide the certificate of its chief financial officer or other
authorized signatory that such person has reviewed the terms of this Agreement
and the other Loan Documents, and has made a review in reasonable detail of the
transactions and condition of Borrower during the accounting period covered by
such Operating Statements or financial statements, and that such review has not
disclosed the existence during or at the end of such accounting period, and that
such person does not have knowledge of the existence as of the date of such
certificate, of any condition or event which constitutes a Default or a
Potential Default, or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action has been
taken, is being taken and is proposed to be taken with respect thereto.

-29-

--------------------------------------------------------------------------------



ARTICLE 11. DEFAULTS AND REMEDIES





          11.1          DEFAULT. The occurrence of any one or more of the
following shall constitute an event of default (“Default”) under this Agreement
and the other Loan Documents:





          (a)   Monetary. Borrower’s failure to pay when due any sums payable
under the Notes, the Fee Letter or any of the other Loan Documents or Borrower’s
failure to deposit any Borrower’s Funds as and when required under this
Agreement within ten (10) business days of when sums are due; or





          (b)   Performance of Obligations. Borrower’s or Guarantor’s failure to
perform any obligation in addition to those in Section 11.1(a) above under any
of the Loan Documents or Other Related Documents; provided, however, that
Borrower’s failure to perform will not constitute a Default until such date as
the specified cure period (if a cure period is specified) expires or if no cure
period is provided, Borrower shall have thirty (30) days upon written notice
from Administrative Agent within which to cure the Default; provided, however,
if Default cannot be cured through Borrower’s diligent attempts to cure within
thirty (30) days, that period shall be extended until such time as the Default
can be cured, but in no event longer than ninety (90) days; or





          (c)   Construction; Use. (i) There is any material deviation in the
work of construction from the Plans and Specifications or governmental
requirements or the appearance or use of defective workmanship or materials in
constructing the Improvements, and Borrower fails to remedy the same to
Administrative Agent’s satisfaction within ten (10) days of Administrative
Agent’s written demand to do so; or (ii) there is a cessation of construction of
the Improvements prior to completion for a continuous period of more than
fifteen (15) days (except as caused by an event of force majeure for which a
longer delay may be permitted under Article IV); or (iii) the construction, sale
or leasing of any of the Improvements in accordance with the Loan Documents is
prohibited, enjoined or delayed for a continuous period of more than thirty (30)
days (except as caused by an event of force majeure for which a longer delay may
be permitted under Article IV); or (iv) utilities or other public services
necessary for the full occupancy and utilization of the Property and
Improvements are curtailed for a continuous period of more than thirty (30) days
(except as caused by an event of force majeure for which a longer delay may be
permitted under Article IV); or





          (d)   Liens, Attachment; Condemnation. (i) The recording of any claim
of Lien against the Property or Improvements or the service on Administrative
Agent or any Lender of any bonded stop notice relating to the Loan and the
continuance of such claim of Lien or bonded stop notice for twenty (20) days
after such recording or service for ten (10) calendar days after Administrative
Agent’s demand, whichever occurs first, without discharge, satisfaction or
provision for payment being made by Borrower in a manner satisfactory to
Administrative Agent consistent with this Agreement; or (ii) the condemnation,
seizure or appropriation of, or occurrence of an uninsured casualty with respect
to any material portion of the Property or Improvements; or (iii) the
sequestration or attachment of, or any levy or execution upon any of the
Property or Improvements, any other collateral provided by Borrower under any of
the Loan Documents, any monies in the Account or in the Borrower’s Funds
Account, or any substantial portion of the other assets of Borrower, which
sequestration, attachment, levy or execution is not released, expunged or
dismissed prior to the earlier of thirty (30) days or the sale of the assets
affected thereby; or

          (e)   Representations and Warranties. (i) The material breach of any
representation or warranty of Borrower in any of the Loan Documents; or (ii) any
material adverse change in the financial condition of Borrower from the
financial condition represented to Administrative Agent and Lenders or a
violation of any of the covenants previously set forth in Section 18 of the
Repayment Guaranty or any indemnitor, as of the later of: (A) the Effective
Date; or (B) the date upon which the financial condition of such party was first
represented to Administrative Agent and Lenders; or

          (f)   Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of
a petition by Borrower for relief under the Bankruptcy Code, or under any other
present or future state or federal law regarding bankruptcy, reorganization or
other debtor relief law; (ii) the filing of any pleading or an answer by
Borrower in any involuntary proceeding under the Bankruptcy Code or other debtor
relief law which admits the jurisdiction of the court or the petition’s material
allegations regarding Borrower’s insolvency;

-30-

--------------------------------------------------------------------------------



(iii) a general assignment by Borrower for the benefit of creditors; or (iv)
Borrower applying for, or the appointment of, a receiver, trustee, custodian or
liquidator of Borrower or any of its property; or





          (g)   Involuntary Bankruptcy. The failure of Borrower to effect a full
dismissal of any involuntary petition under the Bankruptcy Code or under any
other debtor relief law that is filed against Borrower or in any way restrains
or limits Borrower, Administrative Agent or Lenders regarding the Loan, the
Property or the Improvements, prior to the earlier of the entry of any court
order granting relief sought in such involuntary petition, or thirty (30) days
after the date of filing of such involuntary petition; or





          (h)   Partners; Guarantors. The occurrence of any of the events
specified in Section 11.1(f) or Section 11.1(g) as to any person or entity other
than Borrower, including, without limitation, any Guarantor, which is in any
manner obligated to Lender under the Loan Documents; or





          (i)   Change in Management or Control. The occurrence of any material
management or organizational change in Borrower or in the partners, venturers or
members of Borrower, including, without limitation, any partnership, joint
venture or member dispute which Administrative Agent determines, in its sole and
absolute discretion, shall have a material adverse effect on the Loan, on the
Property and Improvements, or on the ability of Borrower or its partners,
venturers or members to perform their obligations under the Loan Documents;
provided, however, that Administrative Agent recognizes that Borrower’s general
partner intends to sell a majority position in Borrower (either directly or
through a new joint venture) to a currently unidentified equity partner.
Administrative Agent agrees to evaluate any such equity partner in good faith
and to consider in good faith, any revisions to loan documents requested in
connection with any such equity transaction. Notwithstanding any of the
foregoing to the contrary, a change in control of Sunrise Senior Living, Inc.
(“SSLI”) shall not be deemed a “Default” and shall not require Administrative
Agent’s consent provided: (i) SSLI continues to own Sunrise Senior Living
Management, Inc., Sunrise Development, Inc., and Sunrise Senior Living
Investments, Inc. and the contracts between these entities and the Borrower
remain in place; (ii) the ownership of Borrower does not change; (iii) SSLI,
Sunrise Senior Living Investments, Inc., Sunrise Senior Living Management, Inc.
and Sunrise Development, Inc. all continue to exist; (iv) SSLI continues to
manage and develop senior living facilities as one of its primary business
purposes; (v) SSLI continues to employ a management team with senior housing
experience and a reputation comparable to SSLI’s current management team; and
(iv) the acquirer or transferee of SSLI meets all regulatory requirements
required by federal law and provides Administrative Agent with all information
necessary to fully comply with the US Patriot Act; or


          (j)    Loss of Priority. The failure at any time of the Deed of Trust
to be a valid first lien upon the Property and Improvements or any portion
thereof (subject to Permitted Liens), other than as a result of any release or
reconveyance of the Deed of Trust with respect to all or any portion of the
Property and Improvements pursuant to the terms and conditions of this
Agreement; or

          (k)    Hazardous Materials. The discovery of any significant Hazardous
Materials in, on or about the Property or Improvements subsequent to the
Effective Date in violation of this Agreement. Any such Hazardous Materials
shall be “significant” for this purpose if said Hazardous Materials, in
Administrative Agent’s sole discretion, have a materially adverse impact on the
value of the Property and Improvements; or

          (l)    Default Under Management Agreement. The occurrence of default
or event of default under the Management Agreement or the exercise by Manager of
any remedies thereunder; or

          (m)  Termination of Management Agreement for the Property. If Borrower
terminates the Management Agreement, then it may within ten (10) Business Days
provide an adequate replacement manager, along with all necessary financial and
other information required by Administrative Agent regarding that potential
manager. Administrative Agent shall have thirty (30) days within which to accept
or reject the replacement manager, which approval may be subject to such terms
and conditions as Administrative Agent deems necessary or appropriate in its
sole and absolute discretion, including without limitation the execution and
delivery by such replacement manager of such guaranties and indemnities in favor
of Administrative Agent as Administrative Agent may require. If Administrative
Agent accepts the replacement manager, that manager shall promptly execute all
necessary documents to replace the

-31-

--------------------------------------------------------------------------------



original manager. If Borrower does not provide a potential replacement manager,
then it shall be in Default as allowed in this paragraph. If Administrative
Agent rejects the replacement manager, Administrative Agent shall not declare
the Loan in Default for a period of sixty (60) days after the date it notifies
Borrower that it has rejected the replacement manager; or





          (n)   Other Related Documents. If a default shall occur and be
continuing beyond any applicable notice and cure period under any of the Other
Related Documents, including without any limitation any Guaranty or Hazardous
Materials Indemnity Agreement; or





          (o)   Specific Covenants. Failure to comply with any of the covenants
set forth at Sections 9.15 through 9.16.





          11.2          ACCELERATION UPON DEFAULT; REMEDIES. Upon the occurrence
of any Default specified in this Article 11, Requisite Lenders may, at their
sole option, declare all sums owing to Lenders under the Notes, this Agreement
and the other Loan Documents immediately due and payable. Upon such
acceleration, Administrative Agent, at the direction of Requisite Lenders, may,
in addition to all other remedies permitted under this Agreement and the other
Loan Documents and at law or equity, apply any sums in the Account and
Borrower’s Funds Account to the sums owing under the Loan Documents and any and
all obligations of Lenders to fund further disbursements under the Loan shall
terminate.





          11.3          DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a
Default occasioned by Borrower’s failure to pay money to a third party as
required by this Agreement, Administrative Agent may but shall not be obligated
to make such payment from the Loan proceeds, Borrower’s Funds, or other funds of
Lenders. If such payment is made from proceeds of the Loan or from Borrower’s
Funds, Borrower shall promptly deposit with Administrative Agent, upon written
demand, an amount equal to such payment. If such payment is made from funds of
Lenders, Borrower shall promptly repay such funds upon written demand of
Administrative Agent. In either case, the Default with respect to which any such
payment has been made by Administrative Agent or Lenders shall not be deemed
cured until such deposit or repayment (as the case may be) has been made by
Borrower to Administrative Agent.





          11.4          ADMINISTRATIVE AGENT’S COMPLETION OF CONSTRUCTION. Upon
the occurrence of a Default, Administrative Agent may, upon five (5) days prior
written notice to Borrower, and with or without legal process, take possession
of the Property and Improvements, remove Borrower and all agents, employees and
contractors of Borrower from the Property and Improvements, complete the work of
construction and market and sell or lease the Property and/or Improvements. For
this purpose, Borrower irrevocably appoints Administrative Agent as its
attorney-in-fact, which agency is coupled with an interest. As attorney-in-fact,
Administrative Agent may, in Borrower’s name, take or omit to take any action
Administrative Agent may deem appropriate, including, without limitation,
exercising Borrower’s rights under the Loan Documents and all contracts
concerning the Property and/or Improvements.

          11.5          ADMINISTRATIVE AGENT’S CESSATION OF CONSTRUCTION. If
Administrative Agent determines at any time that the Improvements are not being
constructed in accordance with the Plans and Specifications and all governmental
requirements, Administrative Agent may immediately cause all construction to
cease on any of the Improvements affected by the condition of nonconformance.
Borrower shall thereafter not allow any construction work, other than corrective
work, to be performed on any of the Improvements affected by the condition of
nonconformance until such time as Administrative Agent notifies Borrower in
writing that the nonconforming condition has been corrected.

          11.6          REPAYMENT OF FUNDS ADVANCED. Any funds expended by
Administrative Agent or any Lender in the exercise of its rights or remedies
under this Agreement and the other Loan Documents shall be payable to
Administrative Agent upon demand, together with interest at the rate applicable
to the principal balance of the Loan from the date the funds were expended.

          11.7          RIGHTS CUMULATIVE, NO WAIVER. All Administrative Agent’s
and Lenders’ rights and remedies provided in this Agreement and the other Loan
Documents, together with those granted by law or at equity, are cumulative and
may be exercised by Administrative Agent or Lenders at any time.

-32-

--------------------------------------------------------------------------------



Administrative Agent’s or any Lender’s exercise of any right or remedy shall not
constitute a cure of any Default unless all sums then due and payable to Lenders
under the Loan Documents are repaid and Borrower has cured all other Defaults.
No waiver shall be implied from any failure of Administrative Agent or any
Lender to take, or any delay by Administrative Agent or any Lender in taking,
action concerning any Default or failure of condition under the Loan Documents,
or from any previous waiver of any similar or unrelated Default or failure of
condition. Any waiver or approval under any of the Loan Documents must be in
writing and shall be limited to its specific terms.





ARTICLE 12. THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS





          12.1          APPOINTMENT AND AUTHORIZATION.





          (a)   Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to take such action as contractual representative on such
Lender’s behalf and to exercise such powers under this Agreement, the other Loan
Documents and Other Related Documents as are specifically delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Not in limitation of the foregoing, each
Lender authorizes and directs the Administrative Agent to enter into the Loan
Documents and Other Related Documents for the benefit of the Lenders.





          (b)   Each Lender hereby agrees that, except as otherwise set forth
herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement, the Loan Documents or the Other Related Documents,
and the exercise by the Requisite Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.





          (c)   Nothing herein shall be construed to deem the Administrative
Agent a trustee or fiduciary for any Lender or to impose on the Administrative
Agent duties or obligations other than those expressly provided for herein.
Without limiting the generality of the foregoing, the use of the terms
“Administrative Agent”, “Agent”, “agent” and similar terms in the Loan Documents
or Other Related Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, use of such terms
is merely a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.


          (d)   The Administrative Agent shall deliver to each Lender, promptly
upon receipt thereof by the Administrative Agent, copies of each of the
financial statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article 10. The Administrative Agent will also
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any Loan Party or
any other Affiliate of the Borrower, pursuant to this Agreement or any other
Loan Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.

          (e)   As to any matters not expressly provided for by the Loan
Documents and Other Related Documents (including, without limitation,
enforcement or collection of any of Borrower’s obligations hereunder),
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the obligations of Borrower; provided,
however, that, notwithstanding anything in this Agreement to the contrary, the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or Requirements of Law. Not in limitation
of the foregoing, the Administrative Agent shall exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a
Potential Default or Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any

-33-

--------------------------------------------------------------------------------



right of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement, the
other Loan Documents, or the Other Related Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.





          12.2          WELLS FARGO AS LENDER. Wells Fargo, as a Lender, shall
have the same rights and powers under this Agreement and any other Loan Document
as any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Wells Fargo in each case in its individual
capacity. Wells Fargo and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other affiliate
thereof as if it were any other bank and without any duty to account therefor to
the other Lenders. Further, the Administrative Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders. The Lenders acknowledge that, pursuant to such activities, Wells
Fargo or its affiliates may receive information regarding the Borrower, other
loan parties, other subsidiaries and other Affiliates (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.





          12.3          LOAN DISBURSEMENTS.





          (a)   Following receipt of a complete Application for Payment,
Administrative Agent shall send a copy thereof by facsimile to each other Lender
and shall otherwise notify each Lender of the proposed disbursement and the
Funding Date (as such term is defined in Exhibit D attached hereto). Each Lender
shall make available to Administrative Agent (or the funding bank or entity
designated by Administrative Agent), the amount of such Lender’s Pro Rata Share
of such disbursement in immediately available funds not later than the times
designated in Section 12.3(b). Unless Administrative Agent shall have been
notified by any Lender not later than the close of business (San Francisco time)
on the Business Day immediately preceding the Funding Date in respect of any
disbursement that such Lender does not intend to make available to
Administrative Agent such Lender’s Pro Rata Share of such disbursement,
Administrative Agent may assume that such Lender shall make such amount
available to Administrative Agent. If any Lender does not notify Administrative
Agent of its intention not to make available its Pro Rata Share of such
disbursement as described above, but does not for any reason make available to
Administrative Agent such Lender’s Pro Rata Share of such disbursement, such
Lender shall pay to Administrative Agent forthwith on demand such amount,
together with interest thereon at the Federal Funds Rate. In any case where a
Lender does not for any reason make available to Administrative Agent such
Lender’s Pro Rata Share of such disbursement, Administrative Agent, in its sole
discretion, may, but shall not be obligated to, fund to Borrower such Lender’s
Pro Rata Share of such disbursement. If Administrative Agent funds to Borrower
such Lender’s Pro Rata Share of such disbursement and if such Lender
subsequently pays to Administrative Agent such corresponding amount, such amount
so paid shall constitute such Lender’s Pro Rata Share of such disbursement.
Nothing in this Section 12.3(a) shall alter the respective rights and
obligations of the parties hereunder in respect of a Defaulting Lender or a
Non-Pro Rata Advance.

          (b)   Requests by Administrative Agent for funding by Lenders of
disbursements will be made by telecopy. Each Lender shall make the amount of its
disbursement available to Administrative Agent in Dollars and in immediately
available funds, to such bank and account, in Minneapolis, Minnesota (to such
bank and account in such other place) as Administrative Agent may designate, not
later than 9:00 A.M. (San Francisco time) on the Funding Date designated by
Administrative Agent with respect to such disbursement, but in no event earlier
than two (2) Business Days following Lender’s receipt of the applicable
Application for Payment.

          (c)   Nothing in this Section 12.3 shall be deemed to relieve any
Lender of its obligation hereunder to make its Pro Rata Share of disbursements
on any Funding Date, nor shall Administrative Agent or any Lender be responsible
for the failure of any other Lender to perform its obligations to make

-34-

--------------------------------------------------------------------------------



any disbursement hereunder, and the Commitment of any Lender shall not be
increased or decreased as a result of the failure by any other Lender to perform
its obligation to make a disbursement.





          12.4          DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING
LENDERS.





          (a)   Subject to Section 12.4(b) below, payments actually received by
Administrative Agent for the account of Lenders shall be paid to them promptly
after receipt thereof by Administrative Agent, but in any event within two (2)
Business Days, provided that Administrative Agent shall pay to Lenders interest
thereon, at the lesser of (i) the Federal Funds Rate and (ii) the rate of
interest applicable to the Loan, from the Business Day following receipt of such
funds by Administrative Agent until such funds are paid in immediately available
funds to Lenders. All payments of principal, interest, and other payments under
the Loan Documents or Other Related Documents shall be allocated among such of
Lenders as are entitled thereto, in proportion to their respective Pro Rata
Shares in the Loan or otherwise as provided herein or as separately agreed by
Administrative Agent and any Lender. Administrative Agent shall promptly
distribute, but in any event within two (2) Business Days, to each Lender at its
primary address set forth on the appropriate signature page hereof or on the
Assignment and Assumption Agreement, or at such other address as a Lender may
request in writing, such funds as it may be entitled to receive, provided that
Administrative Agent shall in any event not be bound to inquire into or
determine the validity, scope or priority of any interest or entitlement of any
Lender and may suspend all payments and seek appropriate relief (including,
without limitation, instructions from Requisite Lenders or all Lenders, as
applicable, or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby.
The order of priority herein is set forth solely to determine the rights and
priorities of Lenders as among themselves and may at any time or from time to
time be changed by Lenders as they may elect, in writing in accordance with this
Agreement, without necessity of notice to or consent of or approval by Borrower
or any other Person. All payments or other sums received by Administrative Agent
for the account of Lenders shall not constitute property or assets of the
Administrative Agent and shall be held by Administrative Agent, solely in its
capacity as agent for itself and the other Lenders, subject to the Loan
Documents and the Other Related Documents.





          (b)   Notwithstanding any provision hereof to the contrary, until such
time as a Defaulting Lender has funded its Pro Rata Share of a Protective
Advance or prior Loan disbursements which was previously a Non-Pro Rata Advance,
or all other Lenders have received payment in full (whether by repayment or
prepayment) of the amounts due in respect of such Non-Pro Rata Advance, all of
the indebtedness and obligations owing to such Defaulting Lender hereunder shall
be subordinated in right of payment, as provided in the following sentence, to
the prior payment in full of all principal, interest and fees in respect of all
Non-Pro Rata Advances in which the Defaulting Lender has not funded its Pro Rata
Share (such principal, interest and fees being referred to as “Senior Loans”).
All amounts paid by Borrower and otherwise due to be applied to the indebtedness
and obligations owing to the Defaulting Lender pursuant to the terms hereof
shall be distributed by Administrative Agent to the other Lenders in accordance
with their respective Pro Rata Shares of the Loan (recalculated for purposes
hereof to exclude the Defaulting Lender’s Pro Rata Share of the Loan), until all
Senior Loans have been paid in full. This provision governs only the
relationship among Administrative Agent, each Defaulting Lender, and the other
Lenders; nothing hereunder shall limit the obligations of Borrower under this
Agreement. The provisions of this section shall apply and be effective
regardless of whether a Default occurs and is then continuing, and
notwithstanding (a) any other provision of this Agreement to the contrary, (b)
any instruction of Borrower as to its desired application of payments or (c) the
suspension of such Defaulting Lender’s right to vote on matters which are
subject to the consent or approval of Requisite Lenders or all Lenders.
Administrative Agent shall be entitled to (i) withhold or setoff, and to apply
to the payment of the defaulted amount and any related interest, any amounts to
be paid to such Defaulting Lender under this Agreement, and (ii) bring an action
or suit against such Defaulting Lender in a court of competent jurisdiction to
recover the defaulted amount and any related interest. In addition, the
Defaulting Lender shall indemnify, defend and hold Administrative Agent and each
of the other Lenders harmless from and against any and all liabilities and
costs, plus interest thereon at the Default Rate as set forth in the Notes,
which they may sustain or incur by reason of or as a direct consequence of the
Defaulting Lender’s failure or refusal to perform its obligations under this
Agreement.

-35-

--------------------------------------------------------------------------------



         12.5          PRO RATA TREATMENT. Except to the extent otherwise
provided herein: (a) each borrowing from Lenders shall be made from the Lenders,
each payment of the fees shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Commitments pursuant to this
Agreement shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (b) each payment
or prepayment of principal of the Loan by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loan held by them, provided that if immediately prior
to giving effect to any such payment in respect of the Loan the outstanding
principal amount of the Loan shall not be held by the Lenders pro rata in
accordance with their respective Commitments in effect at the time the Loan was
made, then such payment shall be applied to the Loan in such manner as shall
result, as nearly as is practicable, in the outstanding principal amount of the
Loan being held by the Lenders pro rata in accordance with their respective
Commitments; and (c) each payment of interest on the Loan by the Borrower shall
be made for the account of the Lenders pro rata in accordance with the amounts
of interest on the Loan then due and payable to the respective Lenders.





          12.6          SHARING OF PAYMENTS, ETC. Lenders agree among themselves
that (i) with respect to all amounts received by them which are applicable to
the payment of the obligations of Borrower or Guarantor under the Loan,
equitable adjustment will be made so that, in effect, all such amounts will be
shared among them ratably in accordance with their Pro Rata Shares in the Loan,
whether received by voluntary payment, by counterclaim or cross action or by the
enforcement of any or all of such obligations, (ii) if any of them shall by
voluntary payment or by the exercise of any right of counterclaim or otherwise,
receive payment of a proportion of the aggregate amount of such obligations held
by it which is greater than its Pro Rata Share in the Loan of the payments on
account of such obligations, the one receiving such excess payment shall
purchase, without recourse or warranty, an undivided interest and participation
(which it shall be deemed to have done simultaneously upon the receipt of such
payment) in such obligations owed to the others so that all such recoveries with
respect to such obligations shall be applied ratably in accordance with such Pro
Rata Shares; provided, that if all or part of such excess payment received by
the purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to that party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery. Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 12.6 may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation.





          12.7          COLLATERAL MATTERS; PROTECTIVE ADVANCES.





          (a) Each Lender hereby authorizes the Administrative Agent, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to a Default, to take any action with respect to any Collateral, Loan
Documents or Other Related Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to any of the
Loan Documents or Other Related Documents.





          (b) The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and indefeasible payment and satisfaction in full of all of obligations of
Borrower hereunder; (ii) as expressly permitted by, but only in accordance with,
the terms of the applicable Loan Document; and (iii) if approved, authorized or
ratified in writing by the Requisite Lenders (or such greater number of Lenders
as this Agreement or any other Loan Document may expressly provide). Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section.

          (c) Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Agreement, and upon at least five (5)
Business Days’ prior written request by the Borrower, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Lenders herein or pursuant
hereto upon the Collateral that was sold or transferred;

-36-

--------------------------------------------------------------------------------



provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the obligations of Borrower or any Liens upon (or obligations of the
Borrower or any other Loan Party in respect of) all interests retained by the
Borrower or any other Loan Party, including (without limitation) the proceeds of
such sale or transfer, all of which shall continue to constitute part of the
Collateral. In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Administrative Agent
shall be authorized to deduct all of the expenses reasonably incurred by the
Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.





          (d) The Administrative Agent shall have no obligation whatsoever to
the Lenders or to any other Person to assure that the Collateral exists or is
owned by the Borrower or any other Loan Party or is cared for, protected or
insured or that the Liens granted to the Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents or Other Related Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Administrative Agent’s own interest in the Collateral as
one of the Lenders and that the Administrative Agent shall have no duty or
liability whatsoever to the Lenders, except to the extent resulting from its
gross negligence or willful misconduct.





          (e) The Administrative Agent may make, and shall be reimbursed by the
Lenders (in accordance with their Pro Rata Shares) to the extent not reimbursed
by the Borrower for, Protective Advances during any one calendar year with
respect to any Property that is Collateral up to the sum of (i) amounts expended
to pay real estate taxes, assessments and governmental charges or levies imposed
upon such Property; and (ii) amounts expended to pay insurance premiums for
policies of insurance related to such Property. Protective Advances in excess of
said sum during any calendar year for any Property that is Collateral shall
require the consent of the Requisite Lenders. The Borrower agrees to pay on
demand all Protective Advances. Protective Advances in excess of $500,000.00
shall require consent of Requisite Lenders.





          (f) Each Lender agrees that it will not take any action, nor institute
any actions or proceedings, against Borrower or any other obligor hereunder
under the Loan Documents or the Other Related Documents with respect to
exercising claims against or rights in the Collateral without the written
consent of Requisite Lenders.





                    12.8          POST-FORECLOSURE PLANS. If all or any portion
of the Collateral is acquired by the Administrative Agent as a result of a
foreclosure or the acceptance of a deed or assignment in lieu of foreclosure, or
is retained in satisfaction of all or any part of the obligations of Borrower
hereunder, the title to any such Collateral, or any portion thereof, shall be
held in the name of the Administrative Agent or a nominee or subsidiary of the
Administrative Agent, as agent, for the ratable benefit of all Lenders. The
Administrative Agent shall prepare a recommended course of action for such
Collateral (a “Post-Foreclosure Plan”), which shall be subject to the approval
of the Requisite Lenders. In accordance with the approved Post-Foreclosure Plan,
the Administrative Agent shall manage, operate, repair, administer, complete,
construct, restore or otherwise deal with the Collateral acquired, and shall
administer all transactions relating thereto, including, without limitation,
employing a management agent, leasing agent and other agents, contractors and
employees, including agents for the sale of such Collateral, and the collecting
of rents and other sums from such Collateral and paying the expenses of such
Collateral. Actions taken by the Administrative Agent with respect to the
Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by the Administrative Agent pursuant to the approved Post-

     -37-

--------------------------------------------------------------------------------


Foreclosure Plan in connection with the construction, operation, management,
maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as the
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from such Collateral, the Administrative Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Lenders. All such distributions shall be made to
the Lenders in accordance with their respective Pro Rata Shares. The Lenders
acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name the Administrative
Agent, as agent for the Lenders, as the beneficiary or mortgagee. In such case,
the Administrative Agent and the Lenders shall enter into an agreement with
respect to such purchase money mortgage or deed of trust defining the rights of
the Lenders in the same Pro Rata Shares as provided hereunder, which agreement
shall be in all material respects similar to this Article insofar as the same is
appropriate or applicable.

          12.9          APPROVALS OF LENDERS. All communications from the
Administrative Agent to any Lender requesting such Lender’s determination,
consent, approval or disapproval (a) shall be given in the form of a written
notice to such Lender, (b) shall be accompanied by a description of the matter
or issue as to which such determination, approval, consent or disapproval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, (c) shall include, if reasonably requested by such Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Administrative Agent’s recommended course of action or determination in
respect thereof. Unless a Lender shall give written notice to the Administrative
Agent that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents or Other Related Documents) of receipt of such communication,
such Lender shall be deemed to have conclusively approved of or consented to
such recommendation or determination.

          12.10          NOTICE OF DEFAULTS. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of a Default or
Potential Default unless the Administrative Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Potential Default and stating that such notice is a
“notice of default”. If any Lender (excluding the Lender which is also serving
as the Administrative Agent) becomes aware of any Default or Potential Default,
it shall promptly send to the Administrative Agent such a “notice of default”.
Further, if the Administrative Agent receives such a “notice of default”, the
Administrative Agent shall give prompt notice thereof to the Lenders.

          12.11          ADMINISTRATIVE AGENT’S RELIANCE, ETC.  Notwithstanding
any other provisions of this Agreement, any other Loan Documents or the Other
Related Documents, neither the Administrative Agent nor any of its directors,
officers, agents, employees or counsel shall be liable for any action taken or
not taken by it under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct in
connection with its duties expressly set forth herein or therein. Without
limiting the generality of the foregoing, the Administrative Agent: may consult
with legal counsel (including its own counsel or counsel for the Borrower or any
other Loan Party), independent public accountants and other experts selected by
it and shall not be liable for any action taken taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts.  Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender or any other Person and

-38-

--------------------------------------------------------------------------------

shall be responsible to any Lender or any other Person for any statement,
warranty or representation made or deemed made by the Borrower, any other Loan
Party or any other Person in or in connection with this Agreement or any other
Loan Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
puruant therto or any Collateral covered thereby or the perfection or priority
of any Lien in favor of the Administrative Agent on behalf of the Lenders in any
such Collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or Other Related Documents or any other other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent oer given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents or Other Related Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

          12.12          INDEMNIFICATION OF ADMINISTRATIVE AGENT. Regardless of
whether the transactions contemplated by this Agreement, the other Loan
Documents and Other Related Documents are consummated, each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) pro rata in
accordance with such Lender's respective Pro Rata Share, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Administrative Agent (in its capacity as Administrative Agent but not as a
"Lender") in any way relating to arising out of the Loan Documents or Other
Related Documents, any transaction contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent under the Loan Documents and Other
Related Documents (collectively, "Indemnifiable Amounts"); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Administrative Agent's gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment provided, however that no action taken in accordance
with the directions of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without limiting
the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Adminstrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents and Other Related Documents, any suit
or action brought by the Administrative Agent to enforce the terms of the Loan
Documents and Other Related Documents and/or colletct any obligation of Borrower
hereunder, any "lender liability" suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Hazardous
Materials Laws.  Such out-of-pocket expenses (including counsel fees shall be
advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of comptent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents or Other Related Documents
and the termination of this Agreement.  If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount



         

-39-

--------------------------------------------------------------------------------

pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

          12.13          LENDER CREDIT DECISION, ETC. Each Lender expressly
acknowledges and agrees that neither the Administrative Agent nor any of its
officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties to such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or Affiliate, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
any Lender. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent, or any of their respective officers, directors, employees,
agents or counsel, and based on the financial statements of the Borrower, the
other Loan Parties or Affiliates, and inquiries of such Persons, its independent
due diligence of the business and affairs of the Borrower, the other Loan
Parties and other Persons, its review of the Loan Documents and the Other
Related Documents, the legal opinions required to be delivered to it hereunder,
the advice of its own counsel and such other documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the transactions contemplated hereby. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents or Other Related Documents. The Administrative Agent
shall not be required to keep itself informed as to the performance or
observance by the Borrower or any other Loan Party of the Loan Documents or
Other Related Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement, any of the
other Loan Documents or Other Related Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each Lender acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to such Lender.









          12.14          SUCCESSOR ADMINISTRATIVE AGENT. Administrative Agent
may resign at any time as Administrative Agent under the Loan Documents and
Other Related Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Potential Default exists, be subject to the Borrower’s approval,
which approval shall not be unreasonably withheld or delayed (except that the
Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the current Administrative Agent, and the current
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents and the Other Related Documents. After any Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article 12. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents and the Other Related Documents. Notwithstanding anything contained
herein to the contrary, the Administrative Agent may assign its rights and
duties under

-40-

--------------------------------------------------------------------------------



the Loan Documents and the Other Related Documents to any of its Affiliates by
giving the Borrower and each Lender prior written notice.

        12.15          [INTENTIONALLY LEFT BLANK]

           12.16          NO SET-OFFS. Each Lender hereby acknowledges that the
exercise by any Lender of offset, set-off, banker’s lien or similar rights
against any deposit account or other property or asset of Borrower, whether or
not located in California, could result under certain laws in significant
impairment of the ability of all Lenders to recover any further amounts in
respect of the Loan. Therefore, each Lender agrees not to charge or offset any
amount owed to it by Borrower against any of the accounts, property or assets of
Borrower or any of its affiliates held by such Lender without the prior written
approval of Administrative Agent and Requisite Lenders.

ARTICLE 13. MISCELLANEOUS PROVISIONS







          13.1          INDEMNITY. BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY
AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER, THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST
ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT
COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’
FEES AND EXPENSES) WHICH ADMINISTRATIVE AGENT OR ANY LENDER MAY INCUR AS A
DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE
LOAN PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND
WHEN REQUIRED BY THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OTHER
RELATED DOCUMENT; (C) ANY FAILURE AT ANY TIME OF ANY OF BORROWER’S
REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT; OR (D) ANY ACT OR OMISSION
BY BORROWER, CONSTITUENT PARTNER OR MEMBER OF BORROWER, ANY CONTRACTOR,
SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER, ARCHITECT OR OTHER PERSON OR
ENTITY WITH RESPECT TO ANY OF THE PROPERTY OR IMPROVEMENTS. BORROWER SHALL
PROMPTLY PAY TO ADMINISTRATIVE AGENT OR SUCH LENDER UPON DEMAND ANY AMOUNTS
OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE
INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE
PRINCIPAL BALANCE OF THE LOAN. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER SHALL SURVIVE
CANCELLATION OF THE NOTES AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE
OF THE DEED OF TRUST.





          13.2          FORM OF DOCUMENTS. The form and substance of all
documents, instruments, and forms of evidence to be delivered to Administrative
Agent under the terms of this Agreement, any of the other Loan Documents or
Other Related Documents shall be subject to Administrative Agent’s approval and
shall not be modified, superseded or terminated in any respect without
Administrative Agent’s prior written approval, which shall not be unreasonably
withheld, conditioned or delayed.





          13.3          NO THIRD PARTIES BENEFITED. No person other than
Administrative Agent, Lenders and Borrower and their permitted successors and
assigns shall have any right of action under any of the Loan Documents or Other
Related Documents.





          13.4          NOTICES. All notices, demands, or other communications
under this Agreement, the other Loan Documents or the Other Related Documents
shall be in writing and shall be delivered to the appropriate party at the
address set forth on the signature page of this Agreement and as specified in
Exhibit D (subject to change from time to time by written notice to all other
parties to this Agreement). All communications shall be deemed served upon
delivery of, or if mailed, upon the first to occur of receipt or the expiration
of three (3) days after the deposit in the United States Postal Service mail,
postage prepaid and addressed to the address of Borrower or Administrative Agent
and Lenders at the address specified; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.





-41-

--------------------------------------------------------------------------------



          13.5          ATTORNEY-IN-FACT. Borrower hereby irrevocably appoints
and authorizes Administrative Agent, as Borrower’s attorney-in-fact, which
agency is coupled with an interest, to execute and/or record in Administrative
Agent’s or Borrower’s name any notices, instruments or documents that
Administrative Agent deems appropriate to protect Lenders’ interest under any of
the Loan Documents or Other Related Documents.

















          13.6          ACTIONS. Borrower agrees that Administrative Agent or
any Lender, in exercising the rights, duties or liabilities of Administrative
Agent, Lenders or Borrower under the Loan Documents or Other Related Documents,
may commence, appear in or defend any action or proceeding purporting to affect
the Property, the Improvements, the Loan Documents or the Other Related
Documents and Borrower shall promptly reimburse Administrative Agent or such
Lender upon demand for all such expenses so incurred or paid by Administrative
Agent or such Lender, including, without limitation, attorneys’ fees and
expenses and court costs.





          13.7          RIGHT OF CONTEST. Borrower may contest in good faith any
claim, demand, levy or assessment (other than Liens and stop notices) by any
person other than Administrative Agent or Lenders which would constitute a
Default if: (a) Borrower pursues the contest diligently, in a manner which
Administrative Agent determines is not prejudicial to Administrative Agent or
any Lender, and does not impair the rights of Administrative Agent or any Lender
under any of the Loan Documents or Other Related Documents; and (b) Borrower
deposits with Administrative Agent any funds or other forms of assurance which
Administrative Agent in good faith determines from time to time appropriate to
protect Administrative Agent and each Lender from the consequences of the
contest being unsuccessful. Borrower’s compliance with this Section shall
operate to prevent such claim, demand, levy or assessment from becoming a
Default.





          13.8          RELATIONSHIP OF PARTIES. The relationship of Borrower,
Administrative Agent and Lenders under the Loan Documents and Other Related
Documents is, and shall at all times remain, solely that of borrower and lender,
and Administrative Agent and Lenders neither undertake nor assumes any
responsibility or duty to Borrower or to any third party with respect to the
Property or Improvements, except as expressly provided in this Agreement, the
other Loan Documents and the Other Related Documents.





          13.9          DELAY OUTSIDE LENDER’S CONTROL. No Lender or
Administrative Agent shall be liable in any way to Borrower or any third party
for Administrative Agent’s or such Lender’s failure to perform or delay in
performing under the Loan Documents (and Administrative Agent or any Lender may
suspend or terminate all or any portion of Administrative Agent’s or such
Lender’s obligations under the Loan Documents) if such failure to perform or
delay in performing results directly or indirectly from, or is based upon, the
action, inaction, or purported action, of any governmental or local authority,
or because of war, rebellion, insurrection, strike, lock-out, boycott or
blockade (whether presently in effect, announced or in the sole judgment of
Administrative Agent or such Lender deemed probable), or from any Act of God or
other cause or event beyond Administrative Agent’s or such Lender’s control.





          13.10          ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any
attorney is engaged by Administrative Agent or any Lender to enforce or defend
any provision of this Agreement, any of the other Loan Documents or Other
Related Documents, or as a consequence of any Default under the Loan Documents
or Other Related Documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding of the Borrower, then Borrower shall promptly pay to
Administrative Agent or such Lender, upon demand, the amount of all attorneys’
fees and expenses and all costs incurred by Administrative Agent or such Lender
in connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance of
the Loan.





          13.11          IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly
provided for in this Agreement, all amounts payable by Borrower to
Administrative Agent or any Lender shall be payable only in United States
Dollars, immediately available funds.





          13.12          AMENDMENTS AND WAIVERS.





-42-

--------------------------------------------------------------------------------



         (a) Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document (other than any fee letter
solely between the Borrower and the Administrative Agent) may be amended, (iii)
the performance or observance by the Borrower or any other Loan Party of any
terms of this Agreement or such other Loan Document (other than any fee letter
solely between the Borrower and the Administrative Agent) may be waived, and
(iv) the continuance of any Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Notwithstanding the previous sentence, the Administrative Agent,
shall be authorized on behalf of all the Lenders, without the necessity of any
notice to, or further consent from, any Lender, to waive the imposition of the
late fees provided in Section 2.6(c), up to a maximum of 3 times per calendar
year.





          (b) Unanimous Consent. Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders (or
the Administrative Agent at the written direction of the Lenders), do any of the
following:





(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.13) or subject the
Lenders to any additional obligations;





(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, the Loan;





(iii) reduce the amount of any fees payable to the Lenders hereunder;





(iv) postpone any date fixed for any payment of principal of, or interest on,
the Loan (including, without limitation, the Maturity Date) or for the payment
of fees or any other obligations of Borrower or Guarantor;





(v) change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Section 13.13);





(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;





(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;





(viii) release any Guarantor from its obligations under the Guaranty;





(ix) waive a Default under Section 11.1(a); or





(x) release or dispose of any Collateral unless released or disposed of as
permitted by, and in accordance with, Section 12.7.





          (c) Amendment of Administrative Agent’s Duties, Etc. No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement, any of
the other Loan Documents or Other Related Documents. No waiver shall extend to
or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender

-43-

--------------------------------------------------------------------------------



in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Default occurring hereunder shall continue to exist
until such time as such Default is waived in writing in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Default. Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

















          13.13          SUCCESSORS AND ASSIGNS.



          (a) Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Borrower may not assign or otherwise transfer any
of its rights under this Agreement, except as expressly permitted pursuant to
Section 11.1(i), without the prior written consent of all the Lenders (and any
such assignment or transfer to which all of the Lenders have not consented shall
be void).





          (b) Participations. Any Lender may at any time grant to an affiliate
of such Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the obligations
owing to such Lender hereunder. No Participant shall have any rights or benefits
under this Agreement or any other Loan Document. In the event of any such grant
by a Lender of a participating interest to a Participant, such Lender shall
remain responsible for the performance of it obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal on the Loan or a portion thereof owing
to such Lender, or (iii) reduce the rate at which interest is payable thereon.
An assignment or other transfer which is not permitted by subsection (c) below
shall be given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).





          (c) Assignments. Any Lender may with the prior written consent of the
Administrative Agent and the Borrower (which consent, in each case, shall not be
unreasonably withheld) at any time assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes; provided, however, (i) no such consent by the Borrower
shall be required (x) if a Default or Potential Default shall exist or (y) in
the case of an assignment to another Lender or an affiliate of another Lender;
(ii) any partial assignment shall be in an amount at least equal to
$5,000,000.00 and after giving effect to such assignment the assigning Lender
retains a Commitment, or if the Commitments have been terminated, holds a Note
having an outstanding principal balance, of at least $5,000,000.00, and (iii)
each such assignment shall be effected by means of an Assignment and Assumption
Agreement. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
deemed to be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with a Commitment as set forth in such Assignment and
Assumption Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangement so the new Notes are issued
to the Assignee and such transferor Lender, as appropriate. In connection with
any such assignment, the transferor Lender shall pay to the Administrative Agent
an administrative fee for processing such assignment in the amount of $4,500.00.
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan held by it hereunder to the Borrower, or
any of its respective Affiliates or subsidiaries.





-44-

--------------------------------------------------------------------------------



          (d) Tax Withholding. At least five (5) Business Days prior to the
first day on which interest or fees are payable hereunder for the account of any
Lender, each Lender that is not incorporated under the laws of the United States
of America, or a state thereof, shall furnish the Administrative Agent and
Borrower with a properly completed executed copy of either Internal Revenue
Service Form W-8ECI or Internal Revenue Service Form W-8BEN and either Internal
Revenue Service Form W-8 or Internal Revenue Service Form W-9 and any additional
form (or such other form) as is necessary to claim complete exemption from
United States withholding taxes on all payments hereunder. At all times each
Lender shall own or beneficially own a Note, such Lender shall (i) promptly
provide to the Administrative Agent and Borrower a new Internal Revenue Service
Form W-8ECI or Internal Revenue Service Form W-8BEN and Internal Revenue Service
Form W-8 or Internal Revenue Service Form W-9 and any additional form (or such
other form) (or any successor form or forms) upon the expiration or obsolescence
of any previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such Lender, and (ii) comply at all times with all applicable
United States laws and regulations, including all provisions of any applicable
tax treaty, with regard to any withholding tax exemption claimed with respect to
any payments on the Loan. If any Lender cannot deliver such form, then Borrower
may withhold from payments due under the Loan Documents such amounts as Borrower
is able to determine from accurate information provided by such Lender are
required by the Internal Revenue Code.





          (e) Federal Reserve Bank Assignments. In addition to the assignments
and participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligation thereunder.





          (f) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants). In connection with such
negotiation, execution and delivery, Borrower authorizes Administrative Agent
and Lenders to communicate all information and documentation related to the Loan
(whether to Borrower or to any Participant, Assignee, legal counsel, appraiser
or other necessary party) directly by e-mail, fax, or other electronic means
used to transmit information.





          13.14          CAPITAL ADEQUACY. If any Lender or any Participant or
Assignee in the Loan determines that compliance with any law or regulation or
with any guideline or request from any central bank or other governmental agency
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender, such Participant
or such Assignee, or any corporation controlling such Lender, such Participant
or such Assignee, as a consequence of, or with reference to, such Lender’s, such
Participant’s or such Assignee’s or such corporation’s commitments or its making
or maintaining advances below the rate which such Lender, such Participant or
such Assignee or such corporation controlling such Lender, such Participant or
such Assignee could have achieved but for such compliance (taking into account
the policies of such Lender, such Participant or such Assignee or corporation
with regard to capital), then Borrower shall, from time to time, within thirty
(30) calendar days after written demand by such Lender, such Participant or such
Assignee, pay to such Lender, such Participant or such Assignee additional
amounts sufficient to compensate such Lender, such Participant or such Assignee
or such corporation controlling such Lender, such Participant or such Assignee
to the extent that such Lender, such Participant or such Assignee determines
such increase in capital is allocable to such Lender’s, such Participant’s or
such Assignee’s obligations hereunder. A certificate as to such amounts,
submitted to Borrower by such Lender, such Participant or such Assignee, shall
be conclusive and binding for all purposes, absent manifest error.





          13.15          SIGNS. Administrative Agent may place on the Property
reasonable signs standard to construction loan transactions stating that
construction financing is being provided by Lenders.





          13.16          LENDER’S AGENTS. Administrative Agent and/or any Lender
may designate an agent or independent contractor to exercise any of such
Person’s rights under this Agreement, any of the other

-45-

--------------------------------------------------------------------------------



Loan Documents and Other Related Documents. Any reference to Administrative
Agent or any Lender in any of the Loan Documents or Other Related Documents
shall include Administrative Agent’s and such Lender’s agents, employees or
independent contractors. Borrower shall pay the costs of such agent or
independent contractor either directly to such person or to Administrative Agent
or such Lender in reimbursement of such costs, as applicable, and upon written
demand thereof.

          13.17          TAX SERVICE. Administrative Agent, on behalf of
Lenders, is authorized to secure, at Borrower’s expense, a tax service contract
with a third party vendor which shall provide tax information on the Property
and Improvements satisfactory to Administrative Agent, and Borrower will pay up
to $1,000.00 per year of the costs due under such contract.

















          13.18          WAIVER OF RIGHT TO TRIAL BY JURY. TO THE MAXIMUM EXTENT
ALLOWABLE UNDER CALIFORNIA LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (a) ARISING UNDER THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b)
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS OR OTHER
RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY
JURY.





          13.19          SEVERABILITY. If any provision or obligation under this
Agreement, the other Loan Documents or Other Related Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from the Loan Documents
and the Other Related Documents and the validity, legality and enforceability of
the remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents or Other Related Documents; provided, however, that if the rate of
interest or any other amount payable under the Notes or this Agreement or any
other Loan Document, or the right of collectibility therefor, are declared to be
or become invalid, illegal or unenforceable, Lenders’ obligations to make
advances under the Loan Documents shall not be enforceable by Borrower.





          13.20          TIME. Time is of the essence of each and every term of
this Agreement.





          13.21          HEADINGS. All articles, sections or other headings
appearing in this Agreement, the other Loan Documents and Other Related
Documents are for convenience of reference only and shall be disregarded in
construing this Agreement, any of the other Loan Documents and Other Related
Documents.





          13.22          GOVERNING LAW. This Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of California,
except to the extent preempted by federal laws. Borrower and all persons and
entities in any manner obligated to Lender under the Loan Documents and Other
Related Documents consent to the jurisdiction of any federal or state court
within the State of California having proper venue and also consent to service
of process by any means authorized by California or federal law.





          13.23          USA PATRIOT ACT NOTICE, COMPLIANCE. The USA Patriot Act
of 2001 (Public Law 107-56) and federal regulations issued with respect thereto
require all financial institutions to obtain, verify and record certain
information that identifies individuals or business entities which open an
“account” with such financial institution. Consequently, Lender (for itself
and/or as Agent for all Lenders hereunder) may from time to time request, and
Borrower shall provide to Lender, Borrower’s name, address, tax

-46-

--------------------------------------------------------------------------------

identification number and/or such other identification information as shall be
necessary for Lender to comply with federal law. An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.





          13.24          ELECTRONIC DOCUMENT DELIVERIES. Documents required to
be delivered pursuant to the Loan Documents shall be delivered by electronic
communication and delivery, including, the Internet, e-mail or intranet websites
to which the Administrative Agent and each Lender have access (including a
commercial, third-party website such as www.Edgar.com or a website sponsored or
hosted by the Administrative Agent or the Borrower), provided that (A) the
foregoing shall not apply to notices to any Lender (or the Issuing Bank)
pursuant to Article 3 and (B) the Lender has not notified the Administrative
Agent or Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. on the opening of business on the next business
day for the recipient. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificate required by Section 10.9 to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the certificates required by Section 10.8, the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
Notwithstanding the above, Lender shall provide written Notice of any Default in
accordance with the notice provisions of this Agreement.

          13.25          INTEGRATION; INTERPRETATION. The Loan Documents and
Other Related Documents contain or expressly incorporate by reference the entire
agreement of the parties with respect to the matters contemplated therein and
supersede all prior negotiations or agreements, written or oral. The Loan
Documents and Other Related Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents or Other
Related Documents includes any amendments, renewals or extensions now or
hereafter approved by Administrative Agent in writing.

          13.26          JOINT AND SEVERAL LIABILITY. The liability of all
persons and entities obligated in any manner under this Agreement, any of the
Loan Documents or Other Related Documents, other than Administrative Agent
and/or Lenders, shall be joint and several.

          13.27          COUNTERPARTS. To facilitate execution, this document
may be executed in as many counterparts as may be convenient or required. It
shall not be necessary that the signature of, or on behalf of, each party, or
that the signature of all persons required to bind any party, appear on each
counterpart. All counterparts shall collectively constitute a single document.
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto. Any signature page to any counterpart
may be detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

-47-

--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have
executed this Agreement as of the date appearing on the first page of this
Agreement.

“ADMINISTRATIVE AGENT AND LENDER”            Administrative Agent’s Address:  
WELLS FARGO BANK, NATIONAL ASSOCIATION  WELLS FARGO BANK,
NATIONAL ASSOCIATION
580 State Street, 2nd Floor
Salem, Oregon 97301                    By:       /s/ Jennifer
Tyler                             Name:  Jennifer Tyler      Its:  Vice
President            Attention:    Jennifer Tyler    “BORROWER”     Borrower’s
Address:  SUNRISE MONTEREY SENIOR LIVING, LP,
a Delaware limited partnership,     c/o Sunrise Drive Senior Living Investment,
Inc.
7902 Westpark Drive
McLean, VA 22102       By: Sunrise Senior Living Investments, Inc.,
         a Virginia corporation, its general partner     Attention:    Richard
J. Nadeau    By:             /s/ James S. Pope                                 
Name:  James S. Pope                                        Its:    Vice
President                                       


-48-

--------------------------------------------------------------------------------